EXHIBIT 10.1

AGREEMENT FOR SALE AND PURCHASE

THIS AGREEMENT FOR SALE AND PURCHASE (this "Agreement") is made as of the 29th
day of April, 2010 (the "Effective Date"), between LAKE CITY COMMONS RETAIL,
LLC, a Georgia limited liability company ("Seller"), and INLAND REAL ESTATE
ACQUISITIONS, INC., an Illinois corporation ("Purchaser").  The Effective Date
shall be the date that the last of Seller and Purchaser has executed and
delivered this Agreement.

RECITALS

A.

Seller is the owner of certain land in Lake City, Columbia County, Florida,
consisting of approximately 9.18 acres which land is more particularly described
in the attached Exhibit "A" which is incorporated herein by this reference (the
"Land"), and all buildings and improvements located on the Land consisting of an
approximately 66,483 square foot Publix anchored shopping center known as “Lake
City Commons” (the "Improvements").  

B.

Seller desires to sell the Property (as defined below) to Purchaser and retain
an approximately 2.03 acre tract (the “Retained Parcel”) which is depicted on
the site plan for the Shopping Center attached as Exhibit "B" and incorporated
herein by this reference until such time as the Retained Parcel is developed at
which time Purchaser shall purchase the Retained Parcel upon the terms and
conditions to be agreed on by the parties as more fully set forth in Section 28
of this Agreement.  

C.

Seller desires to sell and Purchaser desires to purchase the Property (as
defined below) on the terms and conditions hereinafter set forth.

1.

Sale of Property.

On and subject to the terms, provisions and conditions set forth herein, Seller
agrees to sell, assign and convey to Purchaser, and Purchaser agrees to purchase
and assume from Seller all of Seller's right, title and interest in the
following (collectively, the "Property"):

(A)

The Land and the Improvements;

(B)

All easements, rights-of-way, privileges, appurtenances and other rights
pertaining to and benefiting the Land;

(C)

Any right, title or interest of Seller in and to any land lying in the bed of
any street, road or avenue opened or proposed, public or private, adjoining and
in front of the street frontage of the Land;

(D)

Any right, title or interest of Seller in and to any  and all fixtures,
furniture, machinery, equipment, articles of personal property and improvements
in the nature of personal property attached or appurtenant to, or located on,
and used exclusively in connection with the use or operation of, or used or
adapted for use exclusively in connection with the enjoyment or occupancy of,
the Land, but expressly excluding trade fixtures and personal property of
tenants of the Land (the items included in this subsection (D) being hereinafter
collectively referred to as the "Personal Property");

(E)

All general intangibles, copyrights, trademarks, service marks and other marks
and trade or business names used exclusively in the operation of the Property,
including without limitation, the non-exclusive right to use the name "Lake City
Commons".  Notwithstanding the foregoing, so long as





126603 v6




Seller, its successors and assigns, is the fee simple owner of the Retained
Parcel, it shall have the non-exclusive right to use the name "Lake City
Commons" and can market the Retained Parcel as part of "Lake City Commons";

(F)

All of Seller's interest as landlord in and to Publix Lease and the Tenant
Leases (each as defined below); and

(G)

All of Seller's interest in and to the Contracts (as defined below).

2.

Purchase Price for the Property.

The purchase price (the "Purchase Price") to be paid to Seller by Purchaser for
the Property is TEN MILLION FIVE HUNDRED FIFTY-SIX THOUSAND NINE HUNDRED
SIXTY-SIX & 00/100 DOLLARS ($10,556,966.00), payable as provided in Section 3 of
this Agreement, subject to adjustments,  prorations  and credits as hereinafter
set forth.  

3.

Payment of Purchase Price: Deposits.

The Purchase Price shall be paid as follows:

(A)

Within three (3) business days after the Effective Date, Purchaser shall deposit
by wire transfer of immediately available funds a deposit of ONE HUNDRED FIFTY
THOUSAND & 00/100 DOLLARS ($150,000.00) (said $150,000.00 being herein referred
to as the “Deposit”)  in escrow with Chicago Title & Trust Company, 171 North
Clark Street, Chicago, Illinois 60601, Attn:  Nancy Castro (“Escrow Agent”).  A
portion of the Deposit in the sum of One Hundred and No/100 Dollars ($100.00)
(“Option Fee”) shall be nonrefundable and paid to Seller pursuant to this
Section 3 (A) as full payment and independent consideration for Purchaser’s
option to terminate this Agreement during the “Study Period” (as herein
defined). In the event of termination of this Agreement by Purchaser, the Option
Fee shall be deducted from the Deposit and shall be disbursed to Seller by
Escrow Agent. The Option Fee shall be applied to the Purchase Price at Closing.
 The Deposit shall be held in escrow by Escrow Agent under the terms and
provisions of this Agreement as the Deposit.  All funds deposited with the
Escrow Agent as provided in this paragraph shall be placed in an interest
bearing account in a federally insured banking institution, provided that
Purchaser executes and delivers to Escrow Agent all forms required by such
banking institution, including a W-9 form.  Any interest earned on the Deposit
shall be paid or credited to Purchaser at Closing, or if this transaction shall
not close, then shall be paid to the party entitled to receive the Deposit under
the terms of this Agreement (without regard for payment of the Option Fee).  If
this transaction closes, the Deposit shall be paid to Seller and applied to the
cash due at Closing.  In the event that Purchaser elects to purchase the
Property as part of a Section 1031 exchange, in accordance with the terms of
Section 26 below, Purchaser shall have the right to replace the Deposit with
1031 exchange proceeds in the amount of original Deposit prior to Closing and
Seller agrees to cooperate with Purchaser in connection with the replacement of
the Deposit. In the event Purchaser has not terminated this Agreement on or
before the Termination Date (as hereinafter defined), except as specifically
provided otherwise herein, the Deposit shall be non-refundable to Purchaser.

(B)

The Purchase Price, subject to adjustments, prorations and credits hereinafter
provided (the "Cash to Close"), shall be paid at closing by wire transfer of
immediately available funds to a bank account designated by Seller.





2




4.

Purchaser's Investigation.

(A)

During the period (the "Study Period") commencing on the Effective Date and
ending at 6:00 p.m. Eastern Time on the thirtieth (30th) business day following
the Effective Date (the "Termination Date"), Purchaser shall have the right
(subject to the terms of  the Publix Lease and the other Tenant Leases) to
inspect, investigate, test and examine, at Purchaser's expense, all aspects,
matters and conditions relating to the Property and the Purchaser's intended use
thereof (individually or collectively, as the context requires or permits,
"Investigations"), including, but not limited to, zoning, the presence of
hazardous or toxic substances, soil conditions, the condition of all structures
and improvements on the Property, availability of utilities, governmental
requirements and restrictions affecting the Property, and to conduct interviews
with tenants of the Property and Seller's personnel involved in the management
of the Property. The Investigations shall be conducted in a reasonable manner
and so as not to unreasonably interfere with the operation of the business of
the tenants on the Property.  Investigations shall be permitted at all
reasonable times upon one business day’s reasonable prior written notice to
Seller, affording Seller the opportunity to have a representative present at any
Investigations conducted on the Property.  All Investigations shall be conducted
by parties qualified and, where applicable, licensed, to conduct such
Investigations. Purchaser shall not conduct any invasive testing without the
consent of Seller, not to be unreasonably withheld.  Purchaser is aware that a
portion of the Property contains a ground water remediation system which has
been installed and is operated by Conoco Phillips and, without limiting the
prior restrictions regarding invasive testing, any environmental testing with
respect to that portion of the Property upon which such system is located is
subject to the approval of, and must be coordinated with, both Seller and Conoco
Phillips. Provided Seller has approved the proposed testing, Seller, at no
expense to Seller, will cooperate with Purchaser in obtaining such approvals
from Conoco Phillips.   Seller shall cooperate with the Purchaser and provide
Purchaser and any party employed or engaged by Purchaser to perform any
Investigations on the Property ("Purchaser's Representatives") with access to
the Property for such Investigations (including tenant interviews) at all
reasonable times through the Termination Date.  After the performance of any
Investigations, Purchaser shall promptly restore any damage to the Property to
substantially the same condition as existed prior to the conduct of said
Investigations, and this obligation of Purchaser shall survive any termination
of this Agreement. Notwithstanding anything to the contrary contained herein,
access to the Property and all of the foregoing provisions regarding access and
testing shall be subject to the terms of the Publix Lease and other Tenant
Leases, respectively, and (without limitation) Purchaser shall obtain the
permission of Publix and the other tenants in order to access any non-public
areas of their respective buildings.  Seller shall cooperate with Purchaser in
efforts to obtain such permission from Publix and the other tenants.  Purchaser
shall indemnify, defend and hold Seller harmless from any and all damage, costs
or liens arising or claimed as a result of any such activity by Purchaser, its
employees, agents and contractors on or with respect to the Property and from
any claims, loss or damage (including, without limitation, reasonable attorney's
fees and costs, whether at the trial or appellate level), suffered by Seller as
a result of the entry, inspection, and other activities of the Purchaser or of
any party employed or engaged by Purchaser to perform any Investigations on the
Property, and this obligation shall survive Closing or any termination of this
Agreement; provided that, except for any claim for indemnification by Purchaser
made by Seller that in turn pertains to a claim made against Seller by a third
party (as to which the following limitation shall not pertain), no claim for
indemnification may be pursued against Purchaser pursuant to the provisions
hereof unless Seller shall have given Purchaser notice of its claim for
indemnification on or before the date that is the sixth (6th) month anniversary
of, as applicable, Closing or the termination of this Agreement (or, if such
date falls upon a Saturday, Sunday or legal holiday, the following business
day).





3




(B)

Within five (5) business days after the Effective Date, Seller shall deliver to
Purchaser by either by giving Purchaser electronic access to the CBRE ftp site
or on CD the following documents to the extent in Seller's possession or
control:

(i)

The most recent as built surveys of the Property in Seller's possession;

(ii)

A site plan of the Property;

(iii)

Copies of Geotechnical Reports for the Property prepared by Professional Service
Industries, Inc. and Cal-Tech Testing, Inc. (excluding construction compaction
reports);

(iv)

Copies of the Environmental Reports for the Property defined in Subsection 5 (I)
and the Remediation Agreements defined in Section 22;

(v)

Copies of the real estate tax bills for 2009 and 2010;

(vi)

A copy of that certain Amended And Restated Restrictive Covenants and Easement
Agreement dated December 17, 2007 (the “REA”);

(vii)

Copies of all current  written vendor contracts for common area maintenance
listed on Exhibit “C” attached hereto;

(viii)

Monthly Financial Statements through March 31, 2010;

(ix)

Current Aged Receivables Report;

(x)

2009 and year to date 2010 income and expense statements;

(xi)

A copy of Seller’s most recent title insurance policy;

(xii)

A copy of the Lease Agreement between Seller and Publix dated June 12, 2007,
that certain First Amendment to Lease dated January 23, 2008 and that certain
Second Amendment to Lease dated March 13, 2009 (collectively the "Publix
Lease"); and

(xiii)

Copies of the leases (the “Tenant Leases”; the Tenant Leases and the Publix
Lease being herein sometimes collectively referred to as the "Leases") of all
tenants other than Publix currently occupying the Property.

Seller shall also deliver to Purchaser those items described on the checklist
attached as Exhibit “M” (the “Due Diligence Checklist”), together with any other
items reasonably requested by Purchaser to the extent such items are within the
possession and control of Seller.  All of the materials to be delivered by
Seller to Purchaser pursuant to this Section 4(B) are collectively referred to
as “Seller’s Deliveries.”  Notwithstanding any contrary provision hereof, the
failure of Seller to provide any materials contemplated hereby, so long as not a
deliberate failure to disclose, shall not be a default by Seller hereunder.

(C)

Prior to the Termination Date, Purchaser shall have the right, in its sole and
absolute discretion, for any reason or no reason, to give written notice of
termination to Seller and Escrow Agent in the manner hereinafter provided for
the giving of notice, advising Seller of Purchaser's election to terminate this
Agreement.  Such notice shall be effective only if given by Purchaser on or
before the Termination Date.  If notice of termination is given by Purchaser to
Seller and Escrow Agent in





4




accordance with the provisions of this subsection on or before the Termination
Date, then this Agreement shall terminate, the Escrow Agent shall refund the
Deposit (and all interest earned thereon) to Purchaser (except for the Option
Fee, which shall be paid to Seller at such time as consideration for the rights
afforded Purchaser under this Agreement), and the parties shall be relieved of
any further liability or obligation under this Agreement, except for such
obligations as are expressly stated to survive termination.

(D)

Pursuant to the Publix Lease, Publix has a right of first offer to Purchase the
Property. Publix has previously declined to purchase the Property when it was
offered to Publix at a price in equal to the Purchase Price on July 22, 2009,
therefore pursuant to Section 48.01 of the Publix Lease, no further notice is
required in order to sell the Property before July 22, 2010.

(E)

During the period commencing on the Effective Date and ending on the Termination
Date, Seller, Publix and Purchaser shall negotiate in good faith and with due
diligence to finalize a supplemental Restrictive Covenants and Easement
Agreement (the "Supplemental REA"), to be executed at the Closing concerning the
Retained Parcel, which Supplemental REA in order to allow the full development
of the Retained Parcel, among other things, shall provide:

(i) for reciprocal easements for utilities, parking and access with respect to
the Property and the Retained Parcel;

(ii) that Seller, its successors and assigns, shall have the right to provide
cross access easements to property adjacent to the eastern property line of the
Retained Property in order to use the common area driveways;

(iii) that until such time as a building is constructed on the Retained Parcel,
the owner of the Retained Parcel shall be responsible only for keeping the
Retained Parcel mowed and free of junk and other debris and paying for insurance
and real estate taxes on the Retained Parcel;

(iv) that at such time as a building is constructed on the Retained Parcel, the
owner of the Retained Parcel shall be treated substantially the same as an
Outparcel as defined in the REA; and

(v) until such time as the Tax Parcel Separation is complete, that the owner of
the Retained Parcel will pay to Purchaser the real property taxes allocable to
the Retained Parcel, not later than thirty (30) days prior to the due date.

(F)

If Purchaser terminates this Agreement for any reason whatsoever, Purchaser
shall promptly return all of Seller's Deliveries to Seller, without retaining
copies thereof, such obligation of Purchaser to survive termination of this
Agreement.

(H)

Except for the covenants, representations, and warranties made by Seller in this
Agreement and as otherwise expressly set forth in this Agreement or in the
documents to be executed by Seller at Closing (the "Closing Documents"), the
Property is being sold and conveyed to Purchaser “as is” “where is” and “with
all faults.” By proceeding with the acquisition of the Property following the
Study Period, Purchaser will be confirming that it has investigated to its
satisfaction, within the terms and conditions set forth herein, all matters with
respect to the Property that Purchaser deems relevant, and that Purchaser is
acquiring the Property in “as is” condition, subject only to the express
covenants, representations, and warranties made by Seller in this Agreement that
survive the Closing and to the terms of the Closing Documents.  This provision
shall survive the Closing.

5.

Seller's Representations.





5




Seller represents to Purchaser that as of the Effective Date:

(A)

Seller has full right, power and authority to enter into and perform its
obligations under this Agreement, including, without limitation, the authority
to convey good and marketable title to the Land to Purchaser, subject to the
Permitted Exceptions (as defined below).  The execution and delivery of this
Agreement by Seller, and the performance of this Agreement by Seller, have been
duly authorized by Seller, and this Agreement is binding on Seller and
enforceable against Seller in accordance with and subject to its terms.

(B)

Seller has not actually received any written notice alleging that it is in
default under the Publix Lease, the Tenant Leases or any other documents,
recorded, unrecorded or referred to in the Permitted Exceptions and affecting
title to the Property, or under any of the Contracts (as defined below), if any.

(C)

Seller has not entered into any contracts of any kind relating to the
management, leasing, operation, maintenance or repair of the Property that are
currently in effect, except those listed on Exhibit "C," (the “Contracts”), the
Leases and the Remediation Agreements hereafter described.

(D)

Seller has not (i) made a general assignment for the benefit of creditors, (ii)
filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Seller’s creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Seller’s assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller’s assets, (v) admitted in writing its inability to pay its debts
as they come due, or (vi) made an offer of settlement, extension or composition
to its creditors generally.

(E)

Seller is a "United States Person" within the meaning of Section 1445(f)(3) of
the Internal Revenue Code of 1986, as amended, and shall execute and deliver an
"Entity Transferor" certification at Closing.

(F)

To the best of Seller’s actual knowledge and belief, other than the right of
first offer granted to Publix under the Publix Lease, the Property is not
subject to any unrecorded right of first refusal or option to purchase by any
third party and, except for the right of Purchaser to acquire the Property
pursuant to this Agreement and the rights of Publix under the Publix Lease, no
other person, firm or entity has any right to acquire all or any portion of the
Property or any interest therein.

(G)

To the best of Seller's actual knowledge and belief, the Leases are in full
force and effect according to the terms set forth therein.  The rent roll
attached hereto as Exhibit "D" (the "Rent Roll") is certified by Seller as true
and correct in all material respects to the best of Seller's actual knowledge
and belief.  Except as set forth in the Rent Roll or in the Publix Lease or the
Tenant Leases, or as otherwise disclosed to Purchaser in writing, the Leases
have not been modified or amended.  To the best of Seller's actual knowledge and
belief, with respect to the Publix Lease and the Tenant Leases, all required
tenant improvements have been completed, and all allowances, cash or other
inducements, rent abatements   have been paid.  Except as otherwise set forth in
the Publix Lease and the Tenant Leases, to the best of  Seller’s actual
knowledge and belief (i) the tenants have asserted no written offsets, defenses
or claims against rent payable by them or other performance or obligations
otherwise due from them under the leases; (ii) there have been no concessions,
of any nature, granted to any tenants that will remain applicable from and after
the Closing; (iii) neither base rent, nor regularly payable estimated tenant
contributions or operating expenses, insurance premiums, real estate taxes,
common area charges, and similar or other "pass through" or non-base rent items
including, without limitation, cost-of-living or so-called "C.P.I." or other
such adjustments (collectively, "Additional Rent"), nor any other item payable
by





6




any tenant under any lease has been heretofore prepaid for more than one month;
(iv) no tenant or any other party has asserted any written claim (other than for
customary refund at the expiration of a lease) which remains pending to all or
any part of any security; and (v) Seller is not in default under the Publix
Lease or any of the Tenant Leases.

(H)

To Seller’s best actual knowledge and belief, there are no brokers' commissions,
finders' fees, or similar charges payable or to become payable to any third
party on behalf of Seller as a result of or in connection with any Lease term
currently in effect, including exercised options to renew.

(I)

To Seller's best actual knowledge and belief, except as disclosed in those
certain environmental reports referenced in Exhibit “E” attached hereto (said
reports together with all information on record with the State of Florida
Environmental Protection (“FDEP”) concerning former Conoco Store No. 090021,
FEDP Facility No. 12-8519199 being herein referred to as the “Environmental
Reports”)  (i) there are no Hazardous Materials (as defined in Section 22 of
this Agreement) at or on the Property, except in compliance with applicable
Environmental Laws (as defined in Section 22 of this Agreement), and (ii) there
is no pending or threatened litigation or proceeding before any administrative
agency in which any person or entity alleges the violation or threatened
violation of any Environmental Laws at the Property.

(J)

To Seller’s best actual knowledge and belief, at Closing there will be no
storage tanks located on the Property, either above or below ground, nor any
underground pipes or lines (other than those pipes and lines associated with the
ground water remediation system (the “Remediation System”) which has been
 installed by Conoco Phillips Company on the Property and except for lines for
electrical, telephone, cable, gas, sewer, water or other utilities serving the
Property and the Shopping Center and/or public utility companies).

(K)

Seller has not received any written threat or notice of any actions, suits, or
proceedings alleging any violation of any governmental approvals or any
violation of building codes and/or zoning ordinances or any other applicable
laws, statutes, ordinances or other governmental regulations with respect to the
Property, including (without limitation) the Americans With Disabilities Act
("ADA"), that have not previously been fully cured and resolved.  Furthermore,
Seller has no actual knowledge of any third party threatening an ADA suit.  If
after the Effective Date and prior to Closing Seller shall receive written
notice of any such violation ("New Violation"), Seller shall notify Purchaser of
such New Violation. If Seller shall fail to cure such New Violation, Purchaser
shall have the option either (i) to terminate this Agreement by written notice
to Seller and Escrow Agent, whereupon this Agreement shall terminate, the
Deposit, together with all interest earned thereon, shall be returned to
Purchaser by Escrow Agent (except for the Option Fee, which shall be paid to
Seller at such time as consideration for the rights afforded Purchaser under
this Agreement), and both parties shall be released of all further obligations
hereunder except those specifically provided to survive termination, or (ii) to
accept title to the Property subject to any such New Violations and close
without any adjustment of the Purchase Price.

(L)

All required sales tax filings previously due for the Property have heretofore
been filed, and all associated sales taxes previously due in respect thereof
have been paid.  

All representations and warranties made in this Agreement shall survive the
Closing for a period of one (1) year following the Closing (the "Survival
Period").   

6.

Purchaser's Representations.

Purchaser represents to Seller that, as of the Effective Date:





7




(A)

Purchaser has full authority to execute, deliver and perform this Agreement and
has obtained all consents of any other party that are required for such purpose,
if any.  The execution and delivery of this Agreement by Purchaser, and the
performance of this Agreement by Purchaser, have been duly authorized by
Purchaser, and this Agreement is binding on Purchaser and enforceable against
Purchaser in accordance with and subject to its terms.

(B)

All action required pursuant to this Agreement that is necessary to effectuate
the transaction contemplated herein will be taken promptly in good faith by
Purchaser, and Purchaser shall furnish Seller with such further assurances as
are reasonably required in connection with the effectuation of the Closing of
this transaction.

(C)

Purchaser has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Purchaser’s creditors, (iii) suffered the appointment of
a receiver to take possession of all, or substantially all, of Purchaser’s
assets, (iv) suffered the attachment or other judicial seizure of all, or
substantially all, of Purchaser’s assets, (v) admitted in writing its inability
to pay its debts as they come due, or (vi) made an offer of settlement,
extension or composition to its creditors generally.

7.

Covenants of Seller and Purchaser.

As a material inducement to Purchaser to enter into this Agreement, Seller
hereby covenants unto Purchaser that, from and after the Effective Date hereof
and thereafter so long as this Agreement is in full force and effect:

(A)

Seller  will refrain from:  (i) making any material changes on or about the
Property other than as required by this Agreement, the Publix Lease or the
Tenant Leases, the REA or applicable governmental laws or regulations; (ii)
creating, incurring or permitting to exist any mortgage, lien, pledge or other
encumbrance in any way affecting the Property which is not in existence as of
the date of this Agreement and that cannot be released in connection with
Closing hereunder; (iii) committing any waste on the Property; or (iv) (subject
to the Publix right of first refusal) conveying, or entering into a contract for
the conveyance of, any interest (fee or leasehold) in the Property, except in
accordance with the provisions of clause (F) below. Notwithstanding the
foregoing, Seller shall be permitted to enter into letter(s) of intent or leases
for the lease and/or development of the Retained Parcel;

(B)

Seller shall not create or agree to create any matter affecting title to the
Property without the prior written consent of Purchaser, except to the extent
required by this Agreement, the Publix Lease, the Tenant Leases, the REA or
applicable governmental laws or regulations;

(C)

Seller shall take no action that would cause its insurance policies relating to
the Property not to remain continuously in force through and including the
Closing Date;

(D)

Seller shall maintain, operate and manage the Property generally in the same
manner in which it is being operated as of the Effective Date; and shall
perform, when due, all of Seller's obligations under the Leases, Contracts and
other agreements relating to the Property.  

(E)

Except as otherwise specifically provided in this Agreement, the Publix Lease,
the Tenant Leases or the REA, Seller has paid or will pay in full, prior to
Closing, all bills and invoices for labor, goods, material and services of any
kind relating to the Property and all utility charges relating to the Property
with respect to the period prior to Closing.  Any alterations, installations,
decorations and other work commenced before Closing will be completed and paid
for prior to Closing.





8




(F)

Seller shall not enter any new leases, terminate any existing leases or agree to
renew any leases with respect to the Property without Purchaser's prior written
consent, not to be unreasonably withheld, delayed or conditioned.

(G)

Seller shall not enter into any new service, management, maintenance,
employment, or other contracts or amend any contracts with respect to the
Property from the Effective Date to the date of Closing, without the prior
written consent of Purchaser, not to be unreasonably withheld, delayed or
conditioned; provided, however, that Seller shall be entitled to enter into any
such contracts or amendments so long as  same are provided to Purchaser during
the Study Period and are terminable upon thirty (30) days written notice  and
provided that Purchaser is not responsible for any termination or cancellation
fees or other charges associated with such new contracts.  

(H)

Seller and Purchaser shall exercise good faith, commercially reasonable efforts
to negotiate the Supplemental REA.

(I)

Promptly following the Effective Date, Seller shall, at its sole cost and
expense, take all steps reasonable and necessary to cause the Retained Parcel to
be taxed as a separate parcel (the “Tax Parcel Separation”) with such Tax Parcel
Separation to be completed as quickly as possible following the Effective Date.

(J)

Seller agrees, at Purchaser's expense, to cooperate fully with Purchaser and
Purchaser's representatives to facilitate Purchaser's evaluations and reports,
including at least a one (1) year audit of the books and records of the Property
that qualify, comply with and can be used in a public offering. At Closing,
Seller shall execute and deliver to Purchaser an audit representation letter in
the form attached as Exhibit “R”.

8.

Conditions Precedent.

The occurrence of the events or conditions set forth below or the written waiver
thereof by Purchaser (except with respect to Subsections 8 (F) and (G) which
condition can only be waived by both Purchaser and Seller) shall be conditions
precedent to Purchaser's obligation to close the transaction contemplated by
this Agreement (the conditions set forth in Subsections 8 (A), (B), (C), (D) and
(E)  shall be deemed a "Closing Condition Precedent" and collectively, the
"Closing Conditions Precedent"). The occurrence of the event or condition set
forth in Subsections 8 (F) and (G) below or the written waiver thereof by both
Purchaser and Seller shall be a condition precedent running to the benefit of
both Purchaser and Seller such that same must be satisfied or waived jointly by
Seller and Purchaser prior to the expiration of the Study Period (said condition
being a "Pre-Closing Condition Precedent").

(A)

At Closing, the representations and warranties set forth in this Agreement by
Seller shall be true and correct in all material respects, and Seller shall have
complied, in all material respects, with each of its covenants set forth herein.

(B)

Seller shall have (i) obtained and delivered to Purchaser executed estoppel
certificates from Publix and the other tenants of the Property (and lease
guarantors, if applicable), each dated no earlier than thirty (30) days prior to
the Closing Date, in a form mutually acceptable to each such tenant and
Purchaser, and, in any case, not containing (a) any information that is
materially inconsistent with the estoppel certificate  provided to such tenant
by Seller prepared on Purchaser’s standard tenant estoppel form, a copy of which
is attached as Exhibit “O” (the “Estoppel Certificates”), or (b) a statement
that either Tenant or Seller is in default under such tenant's respective Lease
and (ii) obtained and delivered to Purchaser executed subordination,
non-disturbance and attornment agreements from Publix and the





9




other tenants of the shopping center substantially in the form attached to each
such tenant's respective Lease or in a form mutually acceptable to each such
tenant and Purchaser (the "SNDAs").  Such Estoppel Certificates and SNDAs shall
be provided to Purchaser at least two (2) business days prior to the Closing
Date (the "Estoppel and SNDA Deadline").  If Seller is unable to obtain and
deliver to Purchaser the executed Estoppel Certificates and SNDAs at least two
(2) business days prior to the Closing Date, Purchaser shall have the right to
(1) terminate this Agreement by notice to Seller and Escrow Agent and receive a
return of the Deposit and all interest earned thereon from Escrow Agent (except
for the Option Fee, which shall be paid to Seller at such time as consideration
for the rights afforded Purchaser under this Agreement), whereupon the parties
shall be relieved of any further liability or obligation under this Agreement,
except for such obligations as are expressly stated to survive termination; (2)
extend the Estoppel and SNDA Deadline by twenty (20)  days, in which case the
Closing Date shall be extended by the same time period; or (3) proceed to close,
without a Purchase Price reduction and waive the foregoing requirement, provided
that if Purchaser agrees to proceed to close Seller shall deliver the landlord's
certificate described in Section 8(C) below as to each Estoppel Certificate that
was not obtained.  If Purchaser elects to extend the Estoppel and SNDA Deadline
as aforesaid, and if Seller still is unable to obtain and deliver to Purchaser
the executed Estoppel Certificates and SNDAs on or before the extended Estoppel
and SNDA Deadline, then in such case Purchaser shall elect either of the
remedies in clauses (1) and (3) above, and shall have no further rights of
extension absent agreement of Seller to the contrary at such time.  Seller shall
use reasonable, diligent and good faith efforts to obtain the Estoppel
Certificates and SNDAs, but any inability by Seller to obtain same shall not be
a default by Seller hereunder.    

(C)

If Purchaser elects to close notwithstanding Seller's failure to obtain Estoppel
Certificates, Seller shall deliver to Purchaser at least two (2) business days
prior to the Closing Date a landlord's certificate as to any tenant which failed
to deliver an Estoppel Certificate in accordance with Section 8(B) above, which
landlord's certificate shall contain, to the best of Seller's knowledge,
substantially the same information as contained in the Estoppel Certificate
delivered to such tenant to the extent such information is true.

(D)

At Closing, all of the tenants listed on the Rent Roll attached as Exhibit “D”
(a) being open for business in their respective premises and paying full rent
and additional charges; (b) not subject to any bankruptcy or other insolvency
proceeding; and (c) not in default under their lease.

(E)

Prior to Closing, Title Company having issued to Purchaser its proforma Title
Policy, subject only to the Permitted Exceptions and including the Required
Endorsements (as defined below).

(F)

Prior to the expiration of the Study Period, Purchaser, Seller and (if required)
Publix all approving the form of the Supplemental REA.

(G)

Prior to Closing, Seller having either successfully subdivided the Property and
the Retained Parcel or received appropriate documentation satisfactory to both
Purchaser and Seller that the Property and the Retained Parcel do not need to be
platted in order for Seller to convey the Property to Purchaser or for Seller to
develop the Retained Parcel after Closing.

(H)

Purchaser shall, have the right to waive in writing any of the Closing
Conditions Precedent set forth in this Section 8, in whole or in part.  If all
of the Closing Conditions Precedent have not been satisfied or waived, in whole
or in part, at least two (2) days  prior to Closing, Purchaser shall have the
right (a) to terminate this Agreement by giving written notice thereof to Seller
and Escrow Agent at or before Closing specifying the condition not satisfied or
waived, in which event, Escrow Agent shall return the Deposit held by Escrow
Agent, together with interest earned thereon, if any, to





10




Purchaser (except for the Option Fee, which shall be paid to Seller at such time
as consideration for the rights afforded Purchaser under this Agreement), and
the parties shall be released, of all further obligations each to the other
under this Agreement (other than those which by their specific terms are to
survive a termination of this Agreement) or (b) extend the Closing by up to
twenty (20) days, or (c) proceed to Closing without adjustment of the Purchase
Price, whereby the Closing Conditions Precedent not otherwise satisfied shall be
deemed waived. If the Pre-Closing Condition Precedent has not been satisfied or
waived by both Purchaser and Seller, Purchaser or Seller shall have the right
 to terminate this Agreement by giving written notice thereof to the other and
Escrow Agent on or before the last day of the  Study Period, in which event,
Escrow Agent shall return the Deposit held by Escrow Agent, together with
interest earned thereon, if any, to Purchaser (except for the Option Fee, which
shall be paid to Seller at such time as consideration for the rights afforded
Purchaser under this Agreement), and the parties shall be released, of all
further obligations each to the other under this Agreement (other than those
which by their specific terms are to survive a termination of this Agreement).

9.

Title.

(A)

Seller agrees to convey good, marketable and insurable fee simple title to the
Land to Purchaser on the Closing Date, subject only to the Permitted Exceptions
(as defined below).

(B)

Purchaser shall obtain a title commitment (the "Title Commitment") for the
Property from Chicago Title Insurance Company, National Business Unit, 171 North
Clark Street, Chicago, Illinois 60601 (the “Title Company”) within ten (10) days
after the Effective Date and shall promptly (and in any case by the end of the
hereafter defined Title Review Period) provide to Seller a copy of the Title
Commitment together with copies of all matters shown as exceptions therein.
 Purchaser will have until the date that is fifteen (15) business days following
its receipt of both the Title Commitment and the Survey (as hereinafter defined)
 (the “Title Review Period”), to review same and to object to any title or
survey matters or to request endorsements, including, but not limited to, the
endorsements described on Exhibit “P” (the “Required Endorsements”).  If
Purchaser shall have any objections to the Title Commitment or Survey, Purchaser
shall notify Seller in writing prior to the end of the Title Review Period and
each such item will be referred to as a "Title Objection."  Seller shall respond
to Purchaser's Title Objections within five (5) days after receipt of same and
indicate which Title Objections it will cure and which Title Objections it will
not cure (any Title Objection(s) which Seller does not elect in writing  to cure
shall be deemed a “Permitted Exception” accepted by Purchaser, if Purchaser does
not terminate this Agreement on or before the end of the Study Period in
accordance with the provisions of Section 4(D) hereinabove).  Failure by Seller
to respond to Purchaser's notice with regard to any Title Objection(s) raised
therein shall be deemed election by Seller not to cure any matter(s) for which
no response is given.  Subject only to the further provisions hereof regarding
Monetary Liens, Seller has no obligation to cure any Title Objection(s), but if
Seller elects to endeavor to cure any Title Objection(s) raised by Purchaser,
Seller shall exercise commercially reasonable efforts to eliminate all such
Title Objection(s) it so agrees to attempt to cure prior to Closing.
 Notwithstanding the foregoing, Seller shall have the absolute obligation to
discharge of record prior to or at Closing, by payment, bonding or otherwise,
all monetary judgments, violations, liens and mortgages which can be discharged
by the payment of money or bonding (collectively, "Monetary Liens"); provided,
however, that Seller’s aggregate monetary liability for any and all such
judgment liens or violations (other than those caused by the voluntary acts of
Seller), shall be limited to an aggregate maximum amount of $100,000.00 less any
amount actually expended by Seller at or before closing in removal of Monetary
Liens (except mortgages).  In all events, except as otherwise expressly provided
herein to the contrary, the Deposit and Purchaser's obligation to close shall be
subject to Seller's ability to (i) satisfy  those Title Objection(s) which
Seller elects in writing to cure and (ii) to pay and discharge all Monetary
Liens against the Property.  In the event that Seller fails to cure all Title
Objections it agrees to cure and remove all





11




Monetary Liens prior to Closing, as provided above, Purchaser shall have the
right to either: (a) notify Seller that it accepts title subject to the uncured
Title Objections (which shall then become "Permitted Exceptions" hereunder)
and/or Monetary Liens and proceed to close without reduction of the Purchase
Price on the transaction notwithstanding the existence of the Title Objections
and/or Monetary Liens and, in the case of Monetary Liens only, receive a credit
in the amount of all Monetary Liens that have not been removed (provided that
such credit for Monetary Liens (except mortgages) may never exceed $100,000.00
less any amount actually expended by Seller at or before closing in removal of
Monetary Liens [except Mortgages]); or (b) terminate this Agreement by notice to
Seller and Escrow Agent, in which event the Deposit and all interest earned
thereon (except for the Option Fee, which shall be paid to Seller) shall be
returned to Purchaser by Escrow Agent and this Agreement shall be null and void
(and the parties shall be released of and from all further obligations each to
the other under this Agreement), except as may be otherwise provided herein.

(C)

In the event any matter arises subsequent to the effective date in the Title
Commitment or is not disclosed in the Title Commitment, or any new survey matter
arises subsequent to the date of the initial draft of the Survey, Purchaser
shall have ten (10) days after receipt of such matter to review same and notify
Seller in writing of any objection to same.  Any such matter to which Purchaser
timely objects, shall become part of the Title Objections.  Seller shall use
reasonable good faith efforts to cause any such additional Title Objections to
be cured prior to Closing, failing which Purchaser shall have the option of: (i)
accepting such additional matter as a Permitted Exception and closing hereunder
without adjustment of the Purchase Price (except that Purchaser shall have the
same rights set forth in subsection (B) above with regard to Monetary Liens); or
(ii) terminating this Agreement by written notice to Seller and Escrow Agent, in
which case the Deposit, together with the interest earned thereon, shall be
returned to Purchaser by Escrow Agent (except for the Option Fee, which shall be
paid to Seller at such time as consideration for the rights afforded Purchaser
under this Agreement), and Purchaser and Seller shall each be relieved of all
obligations under this Agreement, except for those expressly stated to survive
termination.

(D)

Any matters reflected in the Title Commitment or Survey to which Purchaser does
not timely object or that Purchaser agrees to accept in accordance with this
Section 9 shall be deemed a "Permitted Exception" or collectively “Permitted
Exceptions”, and the Permitted Exceptions likewise shall include the
Supplemental REA contemplated by this Agreement.

10.

Survey.

Seller has delivered to Purchaser prior to the date hereof a survey for the
Property prepared by Donald F. Lee & Associates, Inc. dated August 13, 2009 (the
“Prior Survey”).  Within fifteen (15) days following the Effective Date, Seller
shall deliver to Purchaser a revised Survey (the “Survey”) which complies in all
respects with the requirements described in Exhibit “Q” (the “Survey
Requirements”).  If the Survey shows any encroachment on the Land or that
Improvements in fact encroach on set back lines, easements, or lands of others,
or violates any restriction or applicable governmental regulation, or Purchaser
has any other concern regarding the Survey, and Purchaser objects to the same in
writing prior to the expiration of the Title Review Period, the same shall be
treated as a Title Objection as set forth in Section 9 above.

11.

Closing.

The closing of the transaction contemplated by this Agreement (the "Closing")
shall be held on the date that is five (5) business days after the Termination
Date or such other date as may be mutually agreed to by the parties (the actual
date of closing being referred to herein as the "Closing Date").  





12




Closing shall be held at the offices of the Escrow Agent or, by mail, overnight
delivery or courier service.  At Closing, Purchaser shall pay the Cash to Close
as provided in Section 3(B).

(A)

At Closing, Seller shall execute and/or deliver (as applicable) to Purchaser:

(i)

An updated Rent Roll certified by Seller as true and correct in a form mutually
acceptable to the parties.  (At the request of Purchaser made not later than ten
(10) days prior to Closing, Seller shall also deliver a copy of the updated,
certified Rent Roll to Purchaser not later than the date that is five (5) days
prior to Closing);

(ii)

A Special Warranty Deed (in the form of Exhibit "F" attached hereto and by this
reference made a part hereof);

(iii)

a Bill of Sale conveying any personal property (in the form of Exhibit "G"
attached hereto and by this reference made a part hereof);

(iv)

An Assignment and Assumption of Leases and Security Deposits (in the form
attached hereto as Exhibit "H" attached hereto and by this reference made a part
hereof);

(v)

An Assignment and Assumption of Intangible Property, including, without
limitation, the Contracts (in the form of Exhibit "I" attached hereto and by
this reference made a part hereof);

(vi)

An Affidavit (in the form attached hereto as Exhibit "J and by this reference
made a part hereof) sufficient to exempt the transaction from the withholding
provisions of the Foreign Investment In Real Property Tax Act, establishing that
Seller is not a "foreign person";

(vii)

An Affidavit substantially in the form attached hereto as Exhibit "K" and by
this reference made a part hereof (modified as required to establish for
purposes of title insurance that there are no construction liens or potential
construction liens, that all applicable sales tax reports have been made and
sales taxes paid on the rents collected by Seller; that there are no parties in
possession or having rights of possession other than tenants under the Publix
Lease and the Tenant Leases as tenants only and that nothing has occurred nor
has Seller executed any instrument subsequent to the effective date of the Title
Commitment affecting title to the Property that has not been approved by
Purchaser);

(viii)

The Supplemental REA;

(ix)

Originals and/or true and correct copies of Publix Lease and the Tenant Leases
and lease files, permits, licenses and certificates of occupancy affecting the
Property, in all cases in Seller's possession (or in possession of the property
manager) which shall be delivered at the Property;

(x)

All documents and instruments reasonably required by the Title Company to issue
the Title Policy and consistent with the terms of this Agreement;

(xi)

Possession of the Property to Purchaser subject to the rights of tenants under
the Publix Lease and the Tenant Leases, and subject as well to the Permitted
Exceptions;

(xii)

Notice to the tenants of the Property of the transfer of title to Purchaser and
directing payment of all rents accruing after the Closing Date to be made to
Purchaser or at its direction (in the form of Exhibit "L" attached hereto and by
this reference made a part hereof);





13




(xiii)

Any transfer tax affidavits required by law;

(xiv)

Keys to all locks located in the Property, to the extent in Seller's possession
or control;

(xv)

1099 form;

(xvi)

Audit Representation Letter in a form substantially as attached hereto as
Exhibit "Q", modified as appropriate to reflect then current facts;

(xvii)

All documents and instruments reasonably required by the Title Company from
Seller to issue the Title Policy;

(xviii)

The Publix Real Estate Tax Escrow Agreement, as described in Section 12(A)(i);
and

(xix)

All documents reasonably necessary in connection with the Earnout (as defined
below).

(B)

At Closing, Purchaser shall execute and /or deliver (as applicable), to Seller:

(i)

The Cash to Close;

(ii)

The Assignment and Assumption of Leases and Security Deposits;

(iii)

The Assignment and Assumption of Intangible Property;

(iv)

The Supplemental REA;

(v)

All documents and instruments reasonably required by the Title Company from
Purchaser to issue the Title Policy;

(vi)

The Publix Real Estate Tax Escrow Agreement, as described in Section 12(A)(i);
and

(vii)

All documents reasonably necessary in connection with the Earnout (as defined
below).

Purchaser and Seller shall execute and deliver at Closing counterpart closing
statements and such other documents as are reasonably necessary to consummate
the transaction contemplated by this Agreement on the terms set forth herein.
 All documents to be executed and/or delivered at Closing, except those attached
as exhibits to this Agreement, shall be in form and content reasonably
acceptable to Seller and Purchaser.

12.

Prorations/Credits.

(A)

Prorations.  Not less than five (5) business days prior to Closing, Seller shall
provide to Purchaser such information and verification reasonably necessary to
support the prorations and adjustments under this Section 12.  The items in
subsections (i) through (vi) of this Section 12 shall be prorated between Seller
and Purchaser as of the day immediately preceding the Closing Date, the Closing
Date being a day of income and expense to Purchaser:





14




(i)

Taxes.  Real estate and personal property taxes for the Property for the year of
Closing shall be prorated between Seller and Purchaser as of the day immediately
preceding the Closing Date based on the number of days in the tax authority
fiscal year that each party owns the Property.  If the real estate and personal
property taxes for the year of Closing are unknown at the date of Closing, the
tax proration shall be derived by multiplying the applicable millage rate or
rates by the assessed building and land value of the Property at the time of
sale according to the Columbia County Property Assessor, and at the request of
either party the taxes for the year of Closing shall be re-prorated and adjusted
in cash when the tax bill for such year is received and the actual amount of
taxes is determined.  If the Tax Parcel Separation has not been completed as of
the Closing, then for purposes of determining the proration of real estate taxes
applicable to the Property, the real estate taxes attributable to the Retained
Parcel shall be deducted from the combined real estate taxes payable for the
Property and Retained Parcel (each of such figures being actual, or estimated,
as aforesaid). The real estate taxes for the Retained Parcel to be deducted from
the combined taxes shall be derived by multiplying the applicable millage rate
or rates by the product of 17% (2.03 acres/11.21 acres) and the assessed land
value of the combined Property and Retained Parcel by Columbia County at the
time of sale according to the Columbia County Property Assessor (it being
understood that no "improvements value" shall be attributable to the Retained
Parcel and that, accordingly, all real estate taxes pertaining to improvements
shall be allocated to the Property).  If real estate taxes are prorated
following receipt of actual tax bills as set forth above, then in such case
corresponding adjustments shall be simultaneously made with respect to
allocation of actual real estate taxes between the Property and the Retained
Parcel, as appropriate.  At Closing, the parties will deposit into an escrow
account (the “Publix Real Estate Tax Escrow Account”) an amount equal to the
portion of the real estate taxes allocable to Publix during the period
commencing on the first day of the fiscal year of the taxing authority, and
ending on the day prior to the Closing Date.  If and at such time as Publix pays
its share of the real estate taxes for such fiscal year, the balance in the
Publix Real Estate Tax Escrow Account shall be disbursed to Seller; if Publix
fails to pay its share of the real estate taxes for such fiscal year within ten
(10) days following the date such payment is due under the Publix lease, the
balance in the Publix Real Estate Tax Escrow Account shall be disbursed to
Purchaser; Purchaser shall use good faith and commercially reasonable efforts to
recover such payment from Publix; and Purchaser shall promptly deliver to Seller
any recoveries from Publix (net of Purchaser’s costs to achieve such recovery).
 All interest earned on the Publix Real Estate Tax Escrow shall be for the
benefit of, and paid to, Purchaser.

(ii)

Utilities.  Water, sewer, electricity and other utility income and expense for
the Property shall be determined by meter readings taken by the utilities as
close to the day of Closing as shall be practicable and the charges so
determined shall be paid by Seller by prompt remittance or deduction from any
deposits made by Seller.  Seller shall be entitled to the refund of any balance
of said deposits and Purchaser shall place its own deposits with the utility
providers.  Seller shall also receive a credit for any water and sewer charges
owed to Seller by the tenants of the Property which have not been paid as of
Closing.

(iii)

Rent. Purchaser shall receive a credit for any rent from the Property (and any
applicable state or local tax on rent, to the extent not remitted by Seller to
the appropriate taxing authority) due before Closing that applies to any period
after Closing.  After Closing, Purchaser shall apply all rent and additional
rent collected by Purchaser from a tenant, first to rent for the month in which
such rent was paid, next to such tenant’s monthly rental for the month in which
the Closing occurred, and then to arrearages in the reverse order in which they
were due, remitting to Seller, after deducting collection costs, any rent
properly allocable to Seller’s period of ownership. Purchaser may bill and
attempt to collect such rent arrearages in the ordinary course of business, but
shall not be obligated to do so or to engage a collection agency or take legal
action to collect any rent arrearages. Seller shall have the right to seek
collection of any rents or other income applicable to any period before the
Closing, but





15




shall not be permitted to file an eviction action against a tenant. Any rent or
other income received by Seller after Closing which is owed to Purchaser shall
be held in trust and remitted to Purchaser promptly after receipt.

(iv)

 Operating Expense Pass-throughs.  Additional rent to cover insurance,
utilities, maintenance and other operating costs and expenses (collectively,
"Operating Expense Pass-throughs") incurred by Seller in connection with the
ownership, operation, maintenance and management of the Property, shall be
prorated between Seller and Purchaser as of the day immediately preceding the
Closing Date.  At Closing, the parties shall agree on the estimated prepayments
of Operating Expense Pass-throughs for 2010 collected by Seller prior to Closing
in excess of or less than any tenant’s share of such expenses actually incurred
by Seller, and Purchaser shall receive a credit equal to the amount of any such
excess, but if there is an underpayment, Seller shall not receive a credit for
same until such underpayment has been collected by Purchaser from tenants.  If
Seller collected estimated prepayments of Operating Expense Pass-throughs
attributable to any period after Closing, Seller shall pay or credit any such
amounts to Purchaser at Closing.  After Closing, Purchaser agrees to cooperate
with Seller at no expense to Purchaser to collect sums which may be due from
tenants to Seller for 2010 Operating Expense Pass-Throughs.  Purchaser shall
apply all Operating Expense Pass-Throughs collected by Purchaser from a tenant,
first to monthly Operating Expense Pass-Throughs for the month in which such
monthly Operating Expense Pass-Throughs were paid, next to such tenant’s monthly
Operating Expense Pass-Throughs for the month in which the Closing occurred, and
then to arrearages in the reverse order in which they were due, remitting to
Seller, after deducting collection costs, any Operating Expense Pass-Throughs
properly allocable to Seller’s period of ownership. Purchaser may bill and
attempt to collect such Operating Expense Pass-Throughs in the ordinary course
of business, but shall not be obligated to do so or to engage a collection
agency or take legal action to collect any arrearages for Operating Expense
Pass-Throughs. Seller shall have the right to seek collection of any Operating
Expense Pass-Throughs applicable to any period before the Closing, but shall not
be permitted to file an eviction action against a tenant.

(v)

Leasing Commissions and Tenant Improvements.  There are no Leases for which
commissions or other compensation of leasing and rental agents are owed.  

(vi)

Contracts.  Seller or Purchaser, as the case may be, shall receive a credit for
regular charges under Contracts assumed by Purchaser pursuant to this Agreement
paid and applicable to Purchaser’s period of ownership or payable and applicable
to Seller’s period of ownership, respectively.  Except as to Contracts that
Purchaser notifies Seller to terminate, all Contracts shall be assumed by
Purchaser as of Closing.  Purchaser shall give notice to Seller, not later than
the expiration of the Study Period, of the Contracts which Purchaser desires
Seller to terminate (the "Terminated Contracts"); provided that Purchaser has
and shall have no right to require termination of the Remediation Agreements.
 Seller shall send written termination notices with respect to all Terminated
Contracts so designated by Purchaser prior to Closing; it being understood by
Purchaser that such Terminated Contracts, due to their terms, may not be
terminated as of Closing, in which event Purchaser shall acquire the Property
subject to said Terminated Contracts and assume same pending the expiration of
the applicable termination notice period; provided that if any premium, penalty
or other form of termination payment shall be due after Closing with respect to
any Terminated Contract, the amount thereof shall be credited against the
Purchase Price due Seller at Closing;

(B)

Purchaser and Seller agree to reconcile any prorations made pursuant to the
provisions of Section 12(A) on the basis of estimated amounts (except with
respect to taxes, which reconciliation shall occur as contemplated in Section
12(A)(i) above), within thirty (30) days after Purchaser has completed its
annual reconciliation with the tenants (but no later than March 31, 2011), to
correct any errors in





16




making such prorations, and to otherwise reconcile any amounts or other
information obtained after Closing, and to make any necessary adjusting payments
between themselves as promptly as possible.

(C)

Purchaser shall assume and pay all debts, charges, claims, damages, and
liabilities relating to the Publix Lease and the Tenant Leases or the Property,
vesting, accruing and/or arising after Closing and shall hold Seller harmless
therefrom and indemnify and defend Seller against same, except liabilities
expressly retained in writing by Seller.  Seller shall retain and pay all debts,
charges, claims, damages, and liabilities relating to the Publix Lease and the
Tenant Leases or the Property, vesting, accruing and/or arising prior to
Closing, including, without limitation, sales tax, and shall hold Purchaser
harmless therefrom and indemnify and defend Purchaser against same, except
liabilities expressly assumed in writing by Purchaser. The provisions of this
Section 12(C) shall be included in the Assignment and Assumption of Leases and
Security Deposits, shall survive Closing and shall not be deemed to merge into
any deed delivered upon Closing.

(D)

The terms and provisions of this Section shall survive Closing.

13.

Closing Costs.

Closing costs shall be allocated at follows:

(A)

Seller.  Seller shall pay all charges associated with the Title Policy (up to a
maximum of $35,000; any excess shall be the responsibility of Purchaser), Survey
(other than additional requirements of Purchaser or its lender beyond those set
forth in the Survey Requirements), costs of recording the Deed, and all state,
county and municipal stamp, transfer and similar taxes.  Seller shall pay for
the initial title commitment not to exceed $750.00.

(B)

Purchaser.  Purchaser shall pay all costs associated with any financing obtained
by Purchaser to purchase the Property, including, but not limited to intangible
taxes and recording costs.  Purchaser shall also pay the premium and endorsement
charges for any loan policy of title insurance obtained by Purchaser.

(C)

Other.  Each party shall pay one-half of the fees charged by the Escrow Agent.
 Each party shall pay its own attorneys' fees, and all other expenses of closing
shall be allocated based on the custom in Columbia County, Florida.  

14.

Condemnation and Destruction.

(A)

If, prior to the Closing Date, all or any material portion of the Property is
taken by eminent domain (or is the subject of a pending or contemplated taking
which has not been consummated), Seller shall notify Purchaser of such fact
promptly and prior to Closing, and Purchaser shall have the option (which option
shall be set forth in a notice from Purchaser to Seller and Escrow Agent given
not later than thirty (30) days after receipt of Seller's notice or, if earlier,
by Closing):

(i)

to terminate this Agreement, in which event the Deposit, together with all
interest earned thereon, shall be refunded to Purchaser by Escrow Agent (except
for the Option Fee, which shall be paid to Seller at such time as consideration
for the rights afforded Purchaser under this Agreement), and the parties shall
be relieved of any further liability or obligation under this Agreement, except
for such obligations as are expressly stated to survive termination; or





17




(ii)

to accept title to the Property (other than the portion so taken), without any
abatement of the Purchase Price, in which event Seller shall assign and turn
over or credit to Purchaser at the Closing, and Purchaser shall be entitled to
receive and keep, all amounts awarded or to be awarded as the result of the
taking.

Upon any taking or threat of taking that occurs prior to Closing but that is not
material, the parties shall proceed to Closing in accordance with the further
terms of this Agreement and, with regard to the taking, in accordance with the
provisions of clause (ii) above.




(B)

If, prior to the Closing Date, all or any material portion of the Property is
damaged or destroyed by fire or other casualty, Seller shall notify Purchaser of
such fact promptly and prior to Closing, and Purchaser shall have the option
(which option shall be set forth in a written notice from Purchaser to the
Seller and Escrow Agent given not later than thirty (30) days after receipt of
the Seller's notice or, if earlier, by Closing):

(i)

to terminate this Agreement, in which event the Deposit, together with all
interest earned thereon, shall be refunded to Purchaser by Escrow Agent (except
for the Option Fee, which shall be paid to Seller at such time as consideration
for the rights afforded Purchaser under this Agreement), and the parties shall
be relieved of any further liability or obligation under this Agreement, except
for such obligations as are expressly stated to survive termination; or

(ii)

to accept title to the Property in its existing condition without any abatement
of the Purchase Price (other than a credit for the deductibles of the applicable
insurance policies), in which event Seller shall assign or credit to Purchaser,
at the Closing, all of the Seller's right, title and interest in and to the
insurance proceeds awarded or to be awarded to the Seller as the result of such
damage or destruction.  In such event, Seller shall reasonably cooperate with
Purchaser in the adjustment and settlement of the insurance claim.  

In the event there is damage or destruction by fire or other casualty that is
not material, then in such case the parties shall proceed to Closing hereunder
otherwise in accordance with the terms of this Agreement and without adjustment
of the Purchase Price, but in such case the damage or destruction shall be
repaired as promptly as is reasonable by the Seller, and in the event the same
is not repaired on or before the Closing Date, Seller shall retain all insurance
proceeds paid or payable thereto (and there shall be no credit to Purchaser for
any deductibles), but the reasonable cost of such repairs remaining to be
performed (the "Reasonable Cost"), as mutually agreed upon by Seller and
Purchaser, shall be credited to Purchaser at Closing and Seller shall have no
further obligations to complete such repairs.  If Seller and Purchaser are
unable to mutually agree upon the Reasonable Cost, then either party shall have
the right to terminate this Agreement by notice to the other party and Escrow
Agent, in which event the Deposit, less the Option Fee (which shall be paid to
Seller), shall be returned to Purchaser by Escrow Agent, this Agreement shall be
void and of no further effect and neither party shall have any further liability
or obligation hereunder, except for matters that by the express terms hereof
survive termination.

(C)

With respect to a condemnation, a "material" part of the Property shall be
deemed to have been taken if (i) more than five percent (5%) of the Land in the
Property is taken or is the subject of a pending or contemplated taking, (ii)
such taking would have a material adverse impact on access or parking in the
Property, such that the Property no longer complies with all applicable laws or
with the terms of the Leases, or (iii) such taking gives a tenant the right to
terminate its Lease.  With respect to a casualty, a "material" part of the
Property shall be deemed to have been damaged or destroyed if the cost





18




of repair or replacement thereof shall be $200,000 or more, or if such damage or
destruction gives a tenant the right to terminate its Lease.

15.

Default.

(A)

If Purchaser shall materially default under any of the terms, covenants or
provisions of this Agreement on the part of Purchaser to be performed, and such
default is not cured within ten (10) days after written notice thereof from
Seller to Purchaser (other than Purchaser's failure to timely close this
transaction for which default no notice shall be required and no cure or grace
period shall be afforded), and provided Seller is not in default hereunder, then
Seller shall have the right to terminate this Agreement by written notice to
Purchaser, whereupon Seller shall receive the Deposit (and all interest earned
thereon), as Seller's sole and exclusive remedy and as agreed and liquidated
damages for Purchaser’s default, except that the foregoing shall not limit
Seller's independent right of recourse against Purchaser with respect to any
indemnity or like covenant made by Purchaser to Seller in accordance with the
provisions of this Agreement that, by the operative terms hereof, survives
termination. Purchaser and Seller acknowledge and agree that actual damages are
difficult and uncertain of ascertainment and the Deposit is a fair and
reasonable estimation of the damages of Seller.  The parties further agree that
in the event of a default by Purchaser as aforesaid, the parties shall, after
receipt of the Deposit by Seller, be relieved of all further obligations
hereunder, except for such as are expressly stated to survive termination.  

(B)

If Seller shall materially default under any of the terms, covenants or
provisions of this Agreement on the part of Seller to be performed and such
default is not cured within ten (10) days after written notice thereof from
Purchaser (other than Seller's failure to close this transaction for which no
notice shall be required and no cure or grace period shall be afforded), and
provided the Purchaser is not in default hereunder, Purchaser at its option,
shall have the right as its sole and exclusive remedies, either: (i) to
terminate this Agreement and receive the return of the entire Deposit (inclusive
of the Option Fee), together with all interest earned thereon, and the parties
shall thereupon be released from all further obligations hereunder, except those
which are expressly stated to survive termination, and provided Purchaser shall
be entitled to be reimbursed by Seller for actual out-of-pocket expenses
incurred by Purchaser in connection with its entry into this Agreement, its
investigation costs relating to the Purchaser's review of the Property and the
expenses incurred in connection with its preparations to close this transaction,
(including, but not limited to, attorneys' fees, engineering fees, fees of
environmental consultants and surveyors, appraisers' fees, accountants' fees and
loan-related fees incurred by Purchaser in connection with this Agreement and
any action hereunder), not to exceed $100,000.00 (collectively, "Out-of-Pocket
Expenses"), or in the alternative, (ii) to seek specific performance of the
Seller's obligations hereunder.  Notwithstanding the foregoing, in any case of
an intentional sale of the Property by Seller to a third party, Purchaser shall
also have the right in such limited circumstances to seek all remedies allowed
by law or in equity against Seller, as well as all damages, costs and expenses
Purchaser may have incurred, including (but not limited to) attorneys' fees and
costs, whether at trial or the appellate level.    

16.

Successors and Assigns.

The terms, conditions and covenants of this Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective nominees,
successors, beneficiaries and assigns.  Purchaser may not assign its rights
under this Agreement without first obtaining Seller’s written approval, which
shall not be unreasonably withheld, conditioned or delayed.  Notwithstanding the
foregoing, Purchaser shall have the right, without Seller's consent, to assign
its rights hereunder to an affiliate or subsidiary of The Inland Real Estate
Group of Companies, Inc., so long as such assignee assumes in writing the
obligations





19




of Purchaser hereunder.    Furthermore, such assignee shall have the benefit of
all of the representations and rights which, by the terms of this Agreement, are
incorporated in or relate to the conveyance in question.

17.

Brokers.

Seller represents to Purchaser that it has not dealt in this transaction with
any brokers other than CBRE ("Broker").  Seller shall be solely responsible for
the commission payable to Broker pursuant to a separate agreement. Purchaser
shall have no liability to Broker in connection with this transaction.
 Purchaser represents to Seller that it has not dealt in this transaction with
any broker other than Broker.  Each party agrees, as indemnitor, to indemnify
and save the other, as indemnitee, harmless against any liability, cost or
expense, including reasonable attorney's fees, through trial and all appeals,
incurred by the indemnified party if the representation of the indemnitor stated
in this paragraph shall be false or incorrect.  The provisions of this Section
17 will survive Closing and delivery of the Deed or the termination of this
Agreement.

18.

Notices.

All notices, requests, demands or other communications hereunder shall be in
writing and deemed to have been given only if hand delivered, sent by nationally
recognized overnight courier service (e.g., Federal Express) or transmitted by
facsimile with automatic electronically printed confirmation of successful
transmission and with a conforming copy of the notice sent by one of the other
means of giving notice within 24 hours of transmission by facsimile, to the
parties as follows:

To Seller:

Lake City Commons Retail, LLC

300 Galleria Parkway, 12th Floor

Atlanta, Georgia 30339

Attn:  William P. Sullivan

Fax:  678-718-1892




With copy to:

Hartman Simons & Wood LLP

6400 Powers Ferry Road, N.W., Suite 400

Atlanta, Georgia 30339

Attn:  Lori E. Kilberg, Esq.

Fax:  770-952-7821




To Purchaser:

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attn:  Mark J. Cosenza

Fax:  630-218-4935




With a copy to:

The Inland Real Estate Group, Inc./Law Department

2901 Butterfield Road

Oak Brook, IL 60523

Attn:  Robin Rash, Esq.

Fax:  630-218-4900




To Escrow Agent:

Chicago Title & Trust Company

171 North Clark Street, Third Floor





20




Chicago, Illinois 60601

Attn:  Nancy Castro

Fax:  312-223-3409

or such other address as either party shall designate by notice pursuant to this
paragraph.  Notices given by hand delivery shall be effective when so delivered
(or the date noted on the delivery receipt as the date on which delivery was
refused or deemed impossible to accomplish because of a change of address;
provided that no change of address had been previously given), and notices given
by Federal Express or UPS shall be deemed given when deposited with Federal
Express or UPS and notices given by telecopier shall be deemed given upon
receipt, except when received on a Saturday, Sunday or legal holiday, in which
case same shall be effective on the next business day.  Notices given by an
attorney for either party shall be deemed effective notices.

19.

Escrow Agent.  The Deposit, if, as, and only to the extent received by Escrow
Agent, shall be held in escrow by the Escrow Agent upon the terms in the
attached Exhibit "N".  Escrow Agent is expressly stated and intended to be a
third party beneficiary of the operative provisions of this Agreement pertaining
to the Deposit (including, without limitation, the provisions of Exhibit "N"
hereto).  If, however, Escrow Agent requires same, Purchaser and Seller further
agree to enter into a separate escrow agreement respecting the Deposit, provided
and so long as such escrow agreement is consistent with the provisions of this
Agreement, generally, and, in particular (but without limitation), the
provisions of Section 3 and Exhibit "N".  

20.

Entire Agreement.

This Agreement constitutes the entire Agreement and understanding of Purchaser
and Seller with respect to the Property and the transaction contemplated by this
Agreement, and there are no other agreements, representations or warranties
other than as stated in this Agreement.  This Agreement may not be modified or
amended other than by written instrument executed by Purchaser and Seller.  

21.

Miscellaneous.

(A)

Time shall be of the essence for the performance of all obligations of Seller
and Purchaser under this Agreement.

(B)

Neither this Agreement nor any notice or memorandum thereof shall be recorded in
the Public Records of Columbia County, Florida.

(C)

To facilitate execution, this Agreement may be executed in as many counterparts
as may be convenient or required.  It shall not be necessary that the signature
of, or on behalf of, each party, or that the signature of all persons required
to bind any party, appear on each counterpart.  All counterparts shall
collectively constitute a single instrument.  It shall not be necessary in
making proof of this Agreement to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each party
hereto.  Any signature page to any counterpart may be detached from such
counterpart without impairing the legal effect of the signatures thereon and
thereafter may be attached to another counterpart identical thereto except
having attached to it additional signature pages.  Facsimile signatures shall be
deemed for all purposes to be originals.

(D)

This Agreement shall not be construed more strictly against one party than
against the other merely by virtue of the fact that it may have been prepared by
counsel for one of the parties, it being recognized that both Seller and
Purchaser have contributed substantially and materially to the





21




preparation of this Agreement.  The headings of various Sections in this
Agreement are for convenience only, and are not to be utilized in construing the
content or meaning of the substantive provisions hereof.

(E)

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida.  Venue for any lawsuit or action related to this Agreement
shall be exclusively in Columbia County, Florida.

(F)

The provisions hereof shall be deemed independent and severable, and the
invalidity or partial invalidity or enforceability of any one provision shall
not affect the validity of enforceability of any other provision hereof.

(G)

Any date in this Agreement (other than the Effective Date) which falls upon a
Saturday, Sunday or legal holiday (defined as any weekday upon which banks in
Lake City, Florida are not open for business) shall be deemed to be extended to
the next business day.  The term "business day" as used in this Agreement means
any day that is not a Saturday, Sunday, or legal holiday.

22.

Hazardous Materials & Environmental Reports.

(A)

As part of Seller’s Deliveries, Seller shall furnish Purchaser with true and
correct copies of those Environmental Reports listed on Exhibit “E”, together
with copies of Seller’s agreements with ConocoPhillips Company and Sunoco, Inc.
(R&M) (the “Remediation Agreements”) concerning the remediation and cleanup of
the Property, which Remediation Agreements shall be deemed Permitted Exceptions.

(B)

For purposes of this Agreement, the term "Hazardous Materials" shall mean (i)
any toxic substance or hazardous waste, substance or related material, or any
pollutant or contaminant; (ii) radon gas, asbestos in any form which is or could
become friable, urea formaldehyde foam insulation, transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of federal, state or local safety guidelines, whichever are
more stringent; (iii) any substance, gas material or chemical which is or may be
defined as or included in the definition of "hazardous substances", "toxic
substances", "hazardous materials", "hazardous wastes" or words of similar
import under any federal, state or local statute, law, code, or ordinance or
under the regulations adopted or guidelines promulgated pursuant thereto,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9061 et seq.;
the Hazardous Materials Transportation Act, as amended, 49 U.S.C. § 1801, et
seq.; the Resource Conservation and Recovery Act, as amended, 42 U.S.C. § 6901,
et seq.; the Federal Water Pollution Control Act, as amended, 33 U.S.C. § 1251,
et seq.; and all relevant State environmental statutes; and (iv) any other
hazardous chemical, material, gas, or substance, the exposure to or release of
which is or may be prohibited, limited or regulated by any governmental or
quasi-governmental entity or authority that asserts or may assert jurisdiction
over the Property or the operations or activity at the Property, or any
hazardous chemical, material, gas or substance that does or may pose a hazard to
the health and/or safety of the occupants of the Property or the owners and/or
occupants of property adjacent to or surrounding the Property.

(C)

For purposes of this Agreement, the term "Environmental Laws" means all
applicable present and future statutes, regulations, rules, ordinances, codes,
licenses, permits, orders, approvals, plans, authorizations, concessions,
franchises, agreements and similar items, of or with any and all governmental
agencies, departments, commissions, boards bureaus or instrumentalities of the
United States, states and political subdivisions thereof and all applicable
judicial and administrative and regulatory decrees, judgments and orders
relating to the reporting, licensing, permitting, investigation and





22




remediation of emissions, discharges, Releases or Threatened Releases of
Hazardous Materials into the air, surface water, groundwater or land, or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.

(D)

For purposes of this Agreement, the term "Release" means any releasing,
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, disposing or dumping into soil, surface waters,
groundwaters, land, stream sediments, surface or subsurface strata, ambient air
and any environmental medium comprising or surrounding the Property.

(E)

For purposes of this Agreement, the term "Threat of Release" means a substantial
likelihood of a Release which requires action to prevent or mitigate damage to
the soil, surface waters, ground waters, land, stream sediments, surface or
subsurface strata, ambient air and any environmental medium comprising or
surrounding the Property which may result from such Release.

23.

Radon Gas Notice.

RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS ACCUMULATED IN
A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO PERSONS WHO ARE
EXPOSED TO IT OVER TIME.  LEVELS OF RADON THAT EXCEED FEDERAL AND STATE
GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA.  ADDITIONAL INFORMATION
REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY PUBLIC HEALTH
UNIT.  THIS NOTICE IS GIVEN PURSUANT TO SECTION 404.056 (7), FLORIDA STATUTES.

24.

Waiver of Florida Energy Efficiency Disclosure.

PURCHASER HEREBY WAIVES ANY OBLIGATION OF SELLER TO PROVIDE PURCHASER WITH AN
ENERGY EFFICIENCY DISCLOSURE BROCHURE FOR THE PROPERTY PURSUANT TO FLORIDA
STATUTES SECTION 553.996.

25.

Drafts Not an Offer to Enter Into a Legally Binding Contract.  The submission of
a draft, or a marked up draft, of this Agreement by one party to another is not
intended by either party to be an offer to enter into a legally binding contract
with respect to the purchase and sale of the Property.  The parties shall be
legally bound with respect to the purchase and sale of the Property pursuant to
the terms of this Agreement only if and when the parties have been able to
negotiate all of the terms and provisions of this Agreement in a manner
acceptable to each of the parties in their respective sole discretion, and each
of Seller and Purchaser have fully executed and delivered to each other a
counterpart of this Agreement.

26.

Like Kind Exchange under Section 1031.  In the event either of Seller or
Purchaser desires, each of Seller and Purchaser shall cooperate with the other
to effect a like kind exchange pursuant to Section 1031 of the Internal Revenue
Code, including the assignment of this Agreement to a qualified intermediary,
provided that: (a) the Closing shall not be delayed or affected by reason of the
exchange nor shall the consummation or accomplishment of the exchange be a
condition precedent or condition subsequent to either party's obligations under
the Agreement; (b) neither party shall incur any liability, cost, expense or
obligation whatsoever as to the exchange or any matter arising out of or
otherwise connected therewith (except for each party's attorneys’ fees and costs
which shall be the sole and exclusive responsibility of the party incurring such
attorneys’ fees and costs) and (c) neither party being requested by a party to
participate in such a like kind exchange shall be liable or responsible for the
effectiveness or tax consequences to requesting party or any other person of
such efforts to effect a like kind exchange.





23




27.

Confidentiality.  

(A)

Each party agrees that it shall take diligent efforts in good faith to ensure
that, except for disclosures that may be otherwise required by Applicable Law
(as defined below), the terms and conditions of this Agreement shall not be
disclosed by it to any other person or entity other than its legal counsel,
accountants, consultants and other parties who have a bona-fide reason to know
the terms and provisions of this agreement prior to Closing without the prior
written consent of the other party.  Each party covenants and agrees to use
reasonable efforts to have any parties to whom the terms of this Agreement are
communicated likewise agree to be obligated in like manner not to communicate
the terms and provisions hereof to others.  




(B)

Purchaser further covenants, agrees, represents and warrants that it will keep
all information, data, findings and reports issued or obtained in connection
with or arising out of any Investigations (including specifically, but without
limitation, any environmental tests, reports and studies), as well as any due
diligence materials and information provided to Purchaser by Seller  pursuant to
the terms of Section 4 hereof or otherwise (collectively, "Seller Information"),
strictly confidential and that it will not disclose any such information to any
person or entity (except to Purchaser's prospective tenants, prospective
lenders, prospective partners, prospective members, officers, directors and
other sources of funding, attorneys, consultants and advisors (all of the
entities and individuals referenced are collectively referred to as the
"Permitted Recipients"); provided that the Permitted Recipients are advised and
required by Purchaser to treat such material confidentially (but they shall have
the right to disclose such material to any other Permitted Recipient, so long as
such material is disclosed to any such Permitted Recipient, direct or indirect,
subject to the same requirements of confidentiality herein set forth), with
Seller being a direct third-party beneficiary of such requirement), without the
prior written consent of Seller, except as may be required by law, court order,
rule, regulation, ordinance, governmental requirements or similar governmental
mandates (collectively, "Applicable Law").  Without limitation, Purchaser agrees
that it shall not, without the prior written consent of Seller (not to be
unreasonably withheld, conditioned or delayed), disclose the results of any
Investigations obtained by Purchaser pursuant to the provisions hereof or Seller
Information to any governmental authority having jurisdiction over the Property
unless required in connection with Applicable Law.  To the extent any such
disclosure is required as a matter of Applicable Law, Purchaser shall endeavor
to give Seller reasonable notice of such requirement prior to disclosure of said
information and shall, if reasonably practicable, give Seller a reasonable
opportunity to obtain a protective order or otherwise to oppose such disclosure,
and unless required by Applicable Law, Purchaser shall take no action to prevent
or interfere, and shall reasonably cooperate, with efforts Seller might take to
intervene in any related proceedings or to otherwise prevent such disclosure, at
no cost to Purchaser.  If any such disclosure is required by Applicable Law,
Seller at its election (but without obligation to Purchaser to do so) shall be
entitled to make such disclosure, rather than Purchaser or its Permitted
Recipients, unless Purchaser and/or Purchaser's Permitted Recipients are
required to make the disclosure (in which event Purchaser and Purchaser's
Permitted Representatives, as applicable, shall have the right to make such
disclosure, but shall consult with Seller regarding same to the extent
reasonably practicable and allowed). Subject to the previous sentence, Purchaser
shall be entitled to disclose any information, data, findings, reports and
information provided by Seller regarding the Property if required by Applicable
Law or if such information is in the public domain (through no fault of
Purchaser).  




(C)

The foregoing provisions of this Section 27 shall survive any termination of
this Agreement but shall expire immediately, and without further action, upon
the occurrence of Closing hereunder.








24




28.

Retained Parcel Earnout.  

Purchaser is desirous of purchasing the Retained Parcel, including the
improvements to be constructed by Seller and the Seller’s interest in leases of
the Retained Parcel. The parties agree that during the period commencing on the
Effective Date, and for ten (10) business days thereafter (the parties will use
 good faith diligent efforts to enter into an amendment to this Agreement, or a
separate agreement with respect to Seller’s development and leasing of the
Retained Parcel and the sale by Seller and acquisition by Purchaser of the
Retained Parcel, once development and leasing are complete. The parties agree
that the formula for determining the  purchase price for the Retained Parcel
shall be equal to (a) the amount of annual base, fixed or minimum rent ("Base
Rent") from all approved leases (exclusive of any percentage rents or expense
reimbursements) for the twelve (12) month period commencing on closing date of
the Retained Parcel, less the slippage, divided by (b) .086148.  For example, if
the amount of Base Rent from all approved leases is $247,200.00 for the first
twelve (12) months following the closing date for the Retained Parcel, and there
is no slippage, the  purchase price for the Retained Parcel would be
$2,869,480.00. Further Purchaser agrees that Petsmart is a an acceptable tenant
for purposes of any development of the Retained Parcel to which this provision
is applicable.  The parties agree that Purchaser shall not be obligated to
acquire the Retained Parcel from Seller, or pay the Retained Parcel purchase
price, unless the Retained Parcel has been leased to acceptable tenants, who
have opened for business in their premises and commenced full payment of Base
Rent and additional charges, within twenty-four (24) months following the
Closing Date.  Seller shall not be obligated to sell the Retained Parcel to
Purchaser, if Seller is has not entered into leases acceptable to Purchaser and
Seller.




[SIGNATURES TO FOLLOW ON NEXT PAGE]





25




IN WITNESS WHEREOF the Seller and Purchaser have executed this Agreement, each
as of the date indicated below as the date of its execution.

PURCHASER:




INLAND REAL ESTATE ACQUISITIONS, INC.,

an Illinois corporation




By: /s/ Mark Cosenza

Mark Cosenza, Vice President




Date of Execution:  April 29, 2010







[SIGNATURES CONTINUE ON NEXT PAGE]











SELLER:




LAKE CITY COMMONS RETAIL, LLC,

a Georgia limited liability company




By:

South Harbor Capital, LLC,

its Managing Member




By: /s/ William P. Sullivan

Name: William P. Sullivan

Title: Sole Manager




Date of Execution:  April 30, 2010





















































JOINDER AND RECEIPT OF ESCROW AGENT




The undersigned acknowledges receipt of (i) an original counterpart of this
Agreement executed by each of Seller and Purchaser and (ii) the Deposit.   The
undersigned agrees to act as the Escrow Agent hereunder in accordance with the
terms applicable to it contained herein.  Upon Escrow Agent's receipt of such
items, Escrow Agent shall deliver to each of Seller and Purchaser a fully
executed Agreement together with a confirmation of the "Effective Date" (as
defined in the Agreement).




ESCROW AGENT:




By:

Name:

Title:




Date of Execution:











EXHIBIT "A"




LEGAL DESCRIPTION OF LAND

[exhibit101002.gif] [exhibit101002.gif]











[exhibit101004.gif] [exhibit101004.gif]














EXHIBIT "B"




SITE PLAN DEPICTING THE RETAINED PARCEL

[exhibit101006.gif] [exhibit101006.gif]











EXHIBIT "C"




CONTRACTS




1.

Agreement with Live Oak Pest Control dated May 14, 2009 for Lawn Treatment and
Weed Control.




2.

Agreement with Riley & Company dated June 10, 2008 for Lift Station Maintenance.




3.

Agreement between Security Safe Company, Inc. and Lake City Commons Retail, LLC
dated September 18, 2008 (this contract was actually signed by Lat Purser and
was supposed to have a 30 day cancellation clause).




4.

Agreement with LandSketch Services, Inc. and Lake City Commons Retail, LLC dated
March 16, 2009 for landscaping services.




5.

Orkin performs monthly rodent control.




6.

Commercial Sweepers of Lake City perform sweeping and porter service.




7.

Reliable Recycling picks up recyclable trash weekly.




8.

Southland Waste picks up trash several times a week.














EXHIBIT "D"




RENT ROLL

[exhibit101008.gif] [exhibit101008.gif]























EXHIBIT "E"




ENVIRONMENTAL REPORTS AND REMEDIATION AGREEMENTS







1.

Remedial Action Plan Former Conoco Service Station No. 09021 Lake City, Florida
dated March 28, 2007 prepared by URS Corporation.




2.

Real Property License Agreement for Property Access dated 2007 between
ConocoPhillips Company and Lake City Commons Retail, LLC.




3.

Amendment to Real Property License Agreement for Property Access dated September
5, 2007 between ConocoPhillips Company and Lake City Commons Retail, LLC.




4.

Remediation And Indemnification Agreement by and among Sunoco, Inc. R&M, Conoco
Phillips Company and Lake City Commons Retail, LLC dated September 14, 2007.




5.

Environmental Site Assessment for West US Highway90 Development Site West US
Highway 90, Lake City, Florida dated June 12, 2006 prepared by Creative
Environmental Solutions, Inc.  




6.

Phase II Environmental Site Assessment Lake City Project Site dated May 2, 2006
prepared by Creative Environmental Solutions, Inc.























EXHIBIT "F"




SPECIAL WARRANTY DEED










This instrument prepared by and

after recording return to:







Total Consideration Paid:

Documentary Stamp Tax Paid:  

(For Recorder's Use Only)







SPECIAL WARRANTY DEED




THIS SPECIAL WARRANTY DEED (this "Deed"), dated as of the ___ day of __________,
2010, is given by LAKE CITY COMMONS RETAIL, LLC, a Georgia limited liability
company, with an address at 300 Galleria Parkway, 12th Floor, Atlanta, Georgia,
30339 ("Grantor"), to and for the benefit of INLAND REAL ESTATE ACQUISITIONS,
INC., a ____________ corporation, with an address at 2901 Butterfield Road, Oak
Brook, IL 60523 ("Grantee").




Grantor, for and in consideration of the sum of $10.00 and other good and
valuable consideration paid by Grantee, receipt of which is acknowledged,
grants, bargains, sells and conveys to Grantee the land situate, lying and being
in Columbia County, Florida, more particularly described on the attached Exhibit
"A" (the "Property").  The Property Appraiser's Parcel Identification (Folio)
Number for the Property is _____________________.




TOGETHER WITH (i) any and all structures and improvements on the Property; (ii)
all right, title, and interest, if any, of Grantor in any land lying in the bed
of any street or highway, opened or proposed, in front of or adjoining the
Property; and (iii) all easements, rights of way, privileges, licenses,
appurtenances and other rights and benefits belonging to, running with the owner
of, or in any way related to the Property.




TO HAVE AND TO HOLD, the same in fee simple forever.




SUBJECT TO the matters set forth on the attached Exhibit "B".




AND Grantor covenants with Grantee that Grantor is lawfully seized of the
Property in fee simple; that Grantor has good right and lawful authority to sell
and convey the Property; that Grantor warrants the title to the Property and
will defend the same against the lawful claims of others claiming by, through or
under Grantor, but not otherwise and subject in all respects to the matters set
forth in Exhibit "B" attached hereto.






































Grantor has executed this Deed as of the date indicated above.







LAKE CITY COMMONS RETAIL, LLC, a

Georgia limited liability company




By:

South Harbor Capital, LLC, its

Managing Member

    

Sign:

By:

Print Name:

Name:

Title:

Sign:

Print Name:                                         __










STATE OF _______________

)

)

SS:

COUNTY OF _____________

)




The foregoing instrument was acknowledged before me this ____ day of
___________, 2010,  by ____________________, as _______________ of South Harbor
Capital, LLC, a [Georgia] limited liability company, the Managing Member of LAKE
CITY COMMONS RETAIL, LLC, a Georgia limited liability company.  He/She is
personally known to me or has produced a drivers' license as identification.










Notary Public, State of Florida

Print Name:

My Commission Expires:




















Exhibit "A"




Legal Description




















Exhibit "B"




Permitted Exceptions















































EXHIBIT "G"




BILL OF SALE




LAKE CITY COMMONS RETAIL, LLC, a Georgia limited liability company ("Seller"),
in consideration of the sum of Ten and No/100 Dollars ($10.00), in hand paid,
and other good and valuable consideration, the receipt, adequacy and sufficiency
of which are hereby acknowledged does hereby sell, assign, transfer, and set
over to INLAND REAL ESTATE ACQUISTIONS, INC., a _________ corporation
("Purchaser"), the personal property described on Schedule 1 attached hereto
(the "Personal Property"), owned by Seller and presently located on the real
estate commonly known as Lake City Commons, located at NW Commons Loop, Lake
City, FL and legally described on Schedule 2 attached hereto (the "Real
Estate").

The Personal Property is being sold "AS IS" with no warranties, either express
or implied, except that Seller does hereby covenant with Purchaser that at the
time of delivery of this Bill of Sale, that Seller owns the Personal Property
free from all encumbrances and that the Seller will warrant and defend the same
against the lawful claims and demands of all persons whomsoever lawfully
claiming the same, or any part thereof, by, through or under Seller but not
otherwise.

Date: _________________, 2010




WITNESSES:

SELLER:




LAKE CITY COMMONS RETAIL, LLC, a

Georgia limited liability company




By:

South Harbor Capital, LLC, its

Managing Member

    

Sign:

By:

Print Name:

Name:

Title:

Sign:

Print Name:_______________________
































SCHEDULE 1




PERSONAL PROPERTY




NONE.


























SCHEDULE 2




LEGAL DESCRIPTION























EXHIBIT "H"




ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS







THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS (this "Assignment
of Leases"), is made as of the ___ day of __________, 2010, by and between LAKE
CITY COMMONS RETAIL, a Georgia limited liability company ("Assignor"), and
INLAND REAL ESTATE ACQUISTIONS, INC., a ____________ corporation ("Assignee"),
with reference to the following facts:




A.

Assignor is the owner of that certain land (the "Land") located in Columbia
County, Florida, more particularly described in Schedule 1 attached hereto, and
all rights, privileges and easements appurtenant to the Land (the
"Appurtenances"), and all buildings and other improvements thereon (the
"Improvements").  The Land, the Appurtenances and the Improvements are
hereinafter referred to collectively as the "The Property."  The Property is
being conveyed to Assignee pursuant to a Special Warranty Deed of even date
herewith, executed by Assignor in favor of Assignee.




B.

Assignor, as the owner of the Property, has an interest, as landlord, in the
Leases of space, or tenancies relating to space in the Improvements, described
in the rent roll attached as Schedule 2.




C.

Assignor desires to assign, transfer and convey to Assignee all of Assignor's
right, title and interest in and to the Leases, and Assignee desires to assume
all of the duties and obligations of Assignor in and to the Leases.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:




1.

Assignor hereby assigns, transfers and conveys to Assignee all of Assignor's
rights, title and interest in and to the Leases, together with all rights,
privileges, benefits and all rent accruing under the Leases after the date of
this Assignment of Leases.  




2.

Assignee hereby assumes all of the rights, title, duties and obligations of
Assignor in and to the Leases from and after the date of this Assignment of
Leases including the obligation to pay all debts, charges, claims, damages, and
liabilities relating to the Leases or the Property, vesting, accruing and/or
arising from and after the date of this Assignment of Leases.




3.

Assignor shall defend, indemnify and hold harmless Assignee from and against any
all Claims (as defined below) asserted against or incurred by Assignee as a
result of any acts or omissions of Assignor vesting, accruing and/or arising
under the Leases prior to the date of this Assignment of Leases, including,
without limitation, sales tax, and Assignee shall defend, indemnify and hold
harmless Assignor from and against any all Claims asserted against or incurred
by Assignor as a result of any acts or omissions of Assignee vesting, accruing
and/or arising under the Leases on or after the date of this Assignment of
Leases. "Claims" means claims, demands, causes of action, losses, damages,
liabilities, judgments, costs and expenses (including attorneys' fees and costs,
whether at trial or on appeal, whether suit is instituted or not).  














 




4.

This Assignment of Leases shall be governed by, interpreted under and construed
in accordance with the laws of the State of Florida.  Venue for any lawsuit or
action related to this Assignment of Leases, including a dispute over the
deposits, shall be in Columbia County, Florida.




5.

The provisions of this Assignment of Leases shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.




6.

This Assignment of Leases may be executed in counterparts, all of which shall
constitute the same Assignment of Leases, notwithstanding that all parties to
this Assignment of Leases are not signatories to the same or original
counterpart.  







[SIGNATURES TO FOLLOW ON NEXT PAGE]











 







IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment of
Leases as of the date first set forth above.




ASSIGNOR:




LAKE CITY COMMONS RETAIL, LLC, a

Georgia limited liability company




By:

South Harbor Capital, LLC, its

Managing Member

    

By:

Name:

Title:




ASSIGNEE:




INLAND REAL ESTATE ACQUISITIONS, INC.

A ___________ corporation




By: _________________________________

Name: _______________________________

Its:__________________________________




        











 




SCHEDULE 1




LEGAL DESCRIPTION

















 




SCHEDULE 2




RENT ROLL




[TO BE ATTACHED]


























EXHIBIT "I"




ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY




THIS ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PERSONAL PROPERTY (this
"Assignment"), is made as of the _____ day of __________, 2010, by and between
LAKE CITY COMMONS RETAIL, LLC, a Georgia limited liability company ("Assignor"),
and INLAND REAL ESTATE ACQUISITIONS, INC. ("Assignee"), with reference to the
following facts:




A.

Assignor is the owner of that certain land (the "Land") located in Columbia
County, Florida, more particularly described in Schedule 1 attached hereto, and
all rights, privileges and easements appurtenant to the Land (the
"Appurtenances"), and all buildings and other improvements thereon (the
"Improvements").  The Land, the Appurtenances and the Improvements are
hereinafter referred to collectively as the "the Property."  The Property is
being conveyed to Assignee pursuant to a Special Warranty Deed of even date
herewith, executed by Assignor in favor of Assignee.




B.

Assignor and Assignee entered into that certain Agreement for Sale and Purchase
dated April __, 2010 (the "Agreement"), for the sale and purchase of the
Property.

C.

Pursuant to the Agreement, Assignor desires to assign, transfer and convey to
Assignee all of Assignor's right, title and interest in and to the following
described property (collectively, the "Intangible Property") which property is
being transferred "AS IS" with no warranties, either express or implied:

(i)

all deposits, licenses, permits, guaranties, warranties, contract rights, plans
and specifications, architectural and engineering drawings, governmental permits
and approvals, certificates of occupancy issued by any federal, state, county or
municipal authority, development rights and entitlements pertaining to the
ownership and operation of the Property, to the extent assignable;  

(ii)

all general intangibles, copyrights, trademarks, service marks and other marks
and trade or business names used exclusively in the operation of the Property,
including without limitation, the non-exclusive right to use the name "Lake City
Commons".  Notwithstanding the foregoing, so long as Assignor, its successors
and assigns is the fee simple owner of the Retained Parcel  (as defined in the
Agreement), it shall have the non-exclusive right to use the name "Lake City
Commons " and can market the Retained Parcel as part of "Lake City Commons"; and

(iii)

those service and maintenance contracts listed on Schedule 2 attached hereto and
made a part hereof (the "Contracts").

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1.

Assignor hereby assigns, transfers and conveys to Assignee in its “As Is Where
Is” condition all of Assignor's right, title and interest in and to the
Intangible Property.  




2.

Assignee hereby assumes all of the right, title, duties and obligations of
Assignor in and to the Intangible Property.








 




3.

Assignor shall defend, indemnify and hold harmless Assignee from and against any
all Claims (as defined below) asserted against or incurred by Assignee as a
result of any acts or omissions of Assignor vesting, accruing and/or arising
under the Contracts prior to the date of this Assignment, and Assignee shall
defend, indemnify and hold harmless Assignor from and against any all Claims
asserted against or incurred by Assignor as a result of any acts or omissions of
Assignee vesting, accruing and/or arising under the Contracts on or after the
date of this Assignment. "Claims" means claims, demands, causes of action,
losses, damages, liabilities, judgments, costs and expenses (including
attorneys' fees, whether suit is instituted or not).




4.

This Assignment shall be governed by, interpreted under and construed in
accordance with the laws of the State of Florida.  Venue for any lawsuit or
action related to this Assignment shall be in Columbia County, Florida.




5.

The provisions of this Assignment shall be binding upon and inure to the benefit
of Assignor and Assignee and their respective successors and assigns.  




6.

This Assignment may be executed in counterparts, all of which shall constitute
the same Assignment of Leases, notwithstanding that all parties to this
Assignment of Leases are not signatories to the same or original counterpart.  







[SIGNATURES TO FOLLOW ON NEXT PAGE]





 




 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first set forth above.

WITNESSES:

SELLER:




LAKE CITY COMMONS RETAIL, LLC, a

Georgia limited liability company




By:

South Harbor Capital, LLC, its

Managing Member

    

Sign:

By:

Print Name:

Name:

Title:

Sign:

Print Name:













WITNESSES:

ASSIGNEE:




INLAND REAL ESTATE ACQUISITIONS, INC.

A ___________ corporation




By: _________________________________

Name: _______________________________

Its:__________________________________







Sign:___________________________

Print Name:______________________




Sign:____________________________

Print Name:______________________

 





 




SCHEDULE 1




LEGAL DESCRIPTION














 




SCHEDULE 2




CONTRACTS





























EXHIBIT "J"




FIRPTA STATEMENT




The undersigned, on behalf of LAKE CITY COMMONS RETAIL, LLC, a Georgia limited
liability company (the "Transferor"), being first duly sworn on oath, under the
penalty of perjury, hereby certifies as follows:




1.

Section 1445 of the Internal Revenue Code of 1954, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person.




2.

The Transferor is the owner of the property commonly known as Lake City Commons
shopping center  located at NW Commons Loop, Lake City, Florida (the
"Property"), which Property is legally described on Schedule 1 attached hereto.




3.

The Property is being transferred to INLAND REAL ESTATE ACQUISITIONS, INC., a
Florida limited liability company (the "Transferee").




4.

The Transferor is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or foreign person, as those terms are defined in the Internal
Revenue Code of 1954, as amended, and the Income Tax Regulations promulgated
thereunder (collectively, the "Code"), and the office of the Transferor is
___________________________.




5.

Seller is a disregarded entity as defined in §1.1445-2(b)(2)(iii) in the Code.




6.

The United States taxpayer identification number of the Transferor is
____________.




7.

This Affidavit is being given pursuant to Section 1445 of the Code to inform the
Transferee that withholding of tax is not required upon this disposition of a
United States real property interests.




8.

The Transferor understands that this certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.




[SIGNATURE TO FOLLOW ON NEXT PAGE]





 




Under penalty of perjury, the undersigned declares that the undersigned has
examined this Affidavit and, to the best of the Transferor's knowledge and
belief, it is true, correct and complete.




Date: _____________, 2010.




WITNESSES:

SELLER:




LAKE CITY COMMONS RETAIL, LLC, a

Georgia limited liability company




By:

South Harbor Capital, LLC, its

Managing Member

    

Sign:

By:

Print Name:

Name:

Title:

Sign:

Print Name:










STATE OF

)

) SS:

COUNTY OF

)




I HEREBY CERTIFY that the foregoing instrument was acknowledged and executed
before this _____ day of ________________, 2010 by ________________________, as
_________________ of  South Harbor Capital, LLC, a [Georgia] limited liability
company, the Managing Member of Lake City Commons Retail, LLC a Georgia limited
liability company, on behalf of the company. He/She is personally known to me or
who has produced __________________ as identification.










Notary Public, State of

Printed Name:

My commission expires:

[Notary Seal]





 







EXHIBIT "K"




SELLER'S AFFIDAVIT




STATE OF ______________




COUNTY OF ____________




BEFORE ME, the undersigned authority, personally appeared ___________________
(the "Affiant"), who being first duly sworn upon oath, deposes and says as
follows to the best of Affiant's actual knowledge, information and belief:

1.

The Affiant is the ___________ of South Harbor Capital, LLC, a Georgia limited
liability company, the Managing Member of Lake City Commons Retail, LLC, a
Georgia limited liability company (the "Seller"), and Affiant: (a) possesses
personal knowledge of the statements contained herein, and (b) possesses all
requisite power and authority necessary to execute and deliver this affidavit.

2.

The Seller is the owner in fee simple and is in possession of certain real
property (the "Property") situate and being in Columbia County, Florida, being
more particularly described on the attached Schedule 1.

3.

The Affiant makes this affidavit on behalf of the Seller in order to induce
INLAND REAL ESTATE ACQUISITIONS, INC. (the "Purchaser"), to purchase the
Property, and in order to induce ______________ Title Insurance Company (the
"Title Insurer") to insure the Purchaser's title to the Property.

4.

There are no disputes concerning the location of the boundary lines of the
Property.

5.

All labor, materials or services (if any) for which a lien could be claimed
against the Property pursuant to the Florida Construction Lien Law (Chapter 713,
Florida Statutes) were either furnished, completed and in place not less than
ninety (90) days prior to the date of this affidavit or all charges for any such
labor, materials or services whenever furnished have been paid in full, and the
Affiant has not received notice from any materialman, laborer or subcontractor
pursuant to the provisions of Florida Statutes Section 7l3.06.

6.

There are no outstanding unrecorded easements known to Seller or contracts for
sale, agreements for deed or options to purchase affecting the Property or any
portion thereof.

7.

There is no person or entity in possession of the Property or with a claim of
the right to possession of any portion of the Property, except for Seller and
those tenants listed on the attached Schedule 2 and subject to the matters
described on Schedule 3 attached hereto.

8.

Seller has taken no action or executed (and shall not execute) any instrument
other than in favor of Purchaser that would result in a change in title to the
Property from and after the effective date of the Title Insurer's commitment to
insure the Property in favor of the Purchaser which could adversely affect the
interest to be insured by the Title Insurer.





 




9.

There are no matters known by Seller to be pending against Seller or the
Property that could give rise to a lien that would attach to the Property
between the effective date of said title commitment and the date of delivery by
Seller of the deed to Purchaser.




FURTHER AFFIANT SAYETH NAUGHT.







Sign:

Print:







This instrument was acknowledged before me this ________ day of __________, 2010
by ___________________________, who personally appeared before me,
[exhibit101010.gif] [exhibit101010.gif] is personally known to me or
[exhibit101012.gif] [exhibit101012.gif] produced
                                                                                                                 as
identification.







Notary:

[NOTARIAL SEAL]

Print Name:

Notary Public, State of

My commission expires:











 




SCHEDULE 1




LEGAL DESCRIPTION

















SCHEDULE 2




RENT ROLL














SCHEDULE 3




LIST OF TITLE EXCEPTIONS











EXHIBIT "L"




NOTICE TO TENANTS







_________________, 2010










TO ALL TENANTS AT LAKE CITY COMMONS SHOPPING CENTER




TO WHOM IT MAY CONCERN:




Please be advised that, effective as of the date of this letter, we have
conveyed our entire ownership interest in the above-captioned Lake City Commons
shopping center to Inland Real Estate Acquisitions, Inc., having an office
at2901 Butterfield Road, Oakbrook, IL 60523.  All rents and other payments due
and payable pursuant to the terms of your lease on or after the date hereof
should be payable and remitted to the following address, which henceforth shall
be the notice address for the Landlord under the lease until such time as any
subsequent change of address notice may be given to you in accordance with the
provisions of the lease:

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Very truly yours,










LAKE CITY COMMONS RETAIL, LLC, a

Georgia limited liability company




By:

South Harbor Capital, LLC, its

Managing Member

      

By:

Name:

Title:











EXHIBIT "M"




DUE DILIGENCE CHECKLIST




PROPERTY:  

 

 

Seller Comments

A

FINANCIAL INFORMATION

 

 

 

 

1

Leases

 

 

 

 

 

a

Copies of all leases, amendments and any guarantees

 

 

 

 

We need within three (3) days after acceptance of agreement.

 

 

 

b

Copies of any REA, OEA, easements and encumbrances, owner association documents,
if applicable.

 

 

 

 

We need within three (3) days after acceptance of agreement.

 

 

 

c

Standard Lease form.

 

 

 

 

 

 

 

 

 

 

 

2

Rent Roll

 

 

 

 

 

a

Current Rent Roll

 

 

 

 

 

 

We need within three (3) days after acceptance of agreement.

 

 

 

b

Rent Roll as of December 31 of previous year

 

 

 

c

Rent information for any tenant who occupied a space during previous year,
including vacated tenants as of December 31 of previous year.

 

 

 

d

Future rent information for any tenant to occupy a space in the current year
whose lease was signed and finalized as of December 31 of the previous year.

 

 

 

e

Schedule of rents for free ret and stopped rent periods

 

 

 

 

 

 

 

 

 

3

Copies of Commencement Letters to Tenants.

 

 

 

 

 

 

 

 

 

4

Latest leasing status report

 

 

None

 

 

 

 

 

 

 

 

5

Summary of recent lease transactions including rate and tenant improvement
allowances

 None

 

 

 

 

 

 

 

 

6

Percentage Rent

 

 

 

 

 

a

List of current tenants on percentage rent only or percentage rent in lieu basis

 Publix Only

 

 

b

Summary of percentage rents for the year ended December 31 of previous year and
related support

 None

 

 

 

 

 

 

 

 

7

List of specialty license agreements

 

 

 None

 

 

 

 

 

 

 

 

8

Operating Statements

 

 

 

 

 

a

Prior five full years income / operating statements ending December 31

 

 

 

b

Income / Operating Statement from January 1 through the end of the most recent
quarter.

 

 

 

c

Year-to-date income / operating statement

 Thru March 31, 2010















 

 

d

Balance Sheet as of December 31 of previous year

 

 

 

e

Current year / full year operating budgets

 

 

 

f

Following year budget

 

 

 None

 

 

 

 

 

 

 

 

9

General Ledger

 

 

 

 

 

a

General ledger detail for income statement accounts for the previous year ending
December 31

 

 

 

b

Year-to-date general ledger statement

 

 

 

 

 

 

 

 

 

10

Copies of bills for Real Estate Taxes (last three years)

 

 

 

 

 

 

 

 

 

11

Seller's Insurance

 

 

 

 

 

a

Liability - copy of Declaration page for current and previous three years

 

 

 

b

Property - copy of Declaration page for current and previous three years

 

 

 

c

Property and Liability loss runs

 N/A

 

 

d

Elevation Certification for Flood Insurance

 N/A

 

 

 

 

 

 

 

 

12

Tenant Reconciliations

 

 

 

 

 

a

Copies of reconciliations for CAM / Tax / Insurance for year ended December 31
of previous year for all tenants including vacated Tenants.

 

 

 

b

Statement of current monthly amounts paid by tenants for CAM / Tax / Insurance
plus a year-to-date balance of amounts paid by each tenant (Tenant Ledgers)

 

 

 

 

 

 

 

 

 

13

Information related to any recent CAM or Tax Audits, including copies of reports

 

 

 

 

 

 

 

 

 

14

Leakage report of reimbursable expenses by tenant

 

 

 

 

 

 

 

 

 

15

Receivables status / Aging Report

 

 

 

 

 

 

 

 

 

 

 

16

Tenant Sales reports for last three years (absolutely required for tenants who
have kick-outs for sales or who paid percentage rent.)

 

 

 

 

 

 

 

 

 

17

Tenant financial statements (non-anchor tenants)

 None

 

 

 

 

 

 

 

 

18

Lease Expirations

 

 

 

 

 

a

Next three years

 

 

 

 

 

b

Status of expirations, with kick-outs, with respect to renewal possibilities

 

 

 

 

 

 

 

 

 

19

Description and breakdown of Promotional Income and Marketing Fund

 N/A

 

 

 

 

 

 

 

 

20

Leasing Plan

 

 

 

 

 

 

 

 

 

 

B

EXPENSE INFORMATION

 

 

 

 

1

Utility Bills - 12 months of consecutive bills

 

 

 

a

Water

 

 

 

 

 

b

Gas

 

 

 















 

 

c

Electric

 

 

 

 

 

d

Telephone and dedicated lines (alarms)

 

 

 

 

 

 

 

 

 

2

Service Agreements - Copies of all service agreements , contracts or leases that
encumber the property

 

 

 

a

Fire / Sprinkler / Burglar Alarms

 

 

 

b

Antenna Cable / Satellite Dish

 

 

 

c

Cleaning

 

 

 

 

 

d

Exterminating

 

 

 

 

 

e

Landscaping

 

 

 

 

 

f

Scavenger

 

 

 

 

 

g

Security Service

 

 

 

 

 

h

Snow Removal

 

 

 

 

 

i

Towing

 

 

 

 

 

j

Union Contracts

 

 

 

 

 

k

Elevator

 

 

 

 

 

l

Uniform Rental

 

 

 

 

 

m

Water Softeners

 

 

 

 

 

n

Leasing

 

 

 

 

 

o

Management Agreement

 

 

 

 

 

p

Advertising

 

 

 

 

 

q

Tax reduction legal fees

 

 

 

 

 

r

Any other service contracts or leases not cancelable in 90 days

 

 

 

 

 

 

 

 

 

3

Copies of one month's invoices for recurring contractual operating expenses
(contractual, landscaping, sweeping, etc.)

 

 

 

 

 

 

 

 

 

4

Copies of invoices for various significant expense items (repairs, maintenance,
contractual)

 

 

 

 

 

 

 

 

 

5

Detail of legal fees and any legal matters related to the property and/or
tenants

 

 

 

 

 

 

 

 

 

6

Capital Improvements

 

 

 

 

 

a

Capital improvements over the last 36 months

 

 

 

b

Five-year capital expenditure forecast

 None

 

 

c

Assignable warranties (other than roof)

 None

 

 

 

 

 

 

 

C

ENVIRONMENTAL REPORTS

 

 

 

 

1

Existing Phase I (and Phase II, if applicable)

 

 

2

New Phase I

 

 

 

 

 

 

 

 

 

 

D

STAFFING

 

 

 

 

1

Itemized by position and salary

 

 

 

 

 

 

 

 

 

 

E

SITE INSPECTIONS

 

 

 

 

1

Inspection Report

 

 

 

 

2

Photos

 

 

 















 

 

 

 

 

 

 

F

MISCELLANEOUS

 

 

 

 

1

Code Violations

 

 

 

 

 

a

Current and outstanding

 

 

 

 

 

b

Last 24 months with compliance

 

 

 

 

 

c

Contact municipalities as to other problems

 

 

 

 

 

 

 

 

 

2

Copies of all warranties

 

 

 

 

 

a

Roof

 

 

 

 

 

b

Construction

 

 

 

 

 

 

 

 

 

 

 

3

Current Tenant Contact List

 

 

 

 

 

 

 

 

 

 

 

4

Certificates of Insurance for each tenant

 

 

 

 

 

 

 

 

 

5

Appraisal

 

 

 

 

 

a

Existing Third Party Appraisal

 

 

 

b

New Appraisal

 

 

 

 

 

 

 

 

 

 

 

6

Copy of Management Agreement

 

 

 

 

 

 

 

 

 

 

 

7

Marketing / Leasing Brochures

 

 

 

 

 

 

 

 

 

 

 

8

Survey

 

 

 

 

 

 

 

 

 

 

 

9

Site Plan

 

 

 

 

 

 

 

 

 

 

 

10

Building Photographs and aerials

 

 

 

 

 

 

 

 

 

 

 

11

Certificates of Occupancy

 

 

 

 

 

 

 

 

 

 

 

12

Zoning Letter

 

 

 

 

 

 

 

 

 

 

 

13

Building Plans and Specifications

 

 

 

 

 

 

 

 

 

 

 

14

Estoppels (Tenants, Guarantors, REAs, OEAs, Association's, if any)

 

 

 

 

 

 

 

 

 

15

Engineering (Property Condition) Report

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Base Rent / Physical Occupancy
Previous Five Years

 

 

 

Year Ending December 31

Occupancy Rate
as of December 31

 

Effective Annual Rental Rate
as of December 31

 

2009

 

 

 

 

2008

 

 

 

 

2007

 

 

 

 
















2206

 

 

 

 

2005

 

 

 

 

 

9

General Ledger

 

 

 

 

 

a

General ledger detail for income statement accounts for the previous year ending
December 31

 

 

 

b

Year-to-date general ledger statement

 

 

 

 

 

 

 

 

 

10

Copies of bills for Real Estate Taxes (last three years)

 

 

 

 

 

 

 

 

 

11

Seller's Insurance

 

 

 

 

 

a

Liability - copy of Declaration page for current and previous three years

 

 

 

b

Property - copy of Declaration page for current and previous three years

 

 

 

c

Property and Liability loss runs

 

 

 

d

Elevation Certification for Flood Insurance

 

 

 

 

 

 

 

 

 

12

Tenant Reconciliations

 

 

 

 

 

a

Copies of reconciliations for CAM / Tax / Insurance for year ended December 31
of previous year for all tenants including vacated Tenants.

 

 

 

b

Statement of current monthly amounts paid by tenants for CAM / Tax / Insurance
plus a year-to-date balance of amounts paid by each tenant (Tenant Ledgers)

 

 

 

 

 

 

 

 

 

13

Information related to any recent CAM or Tax Audits, including copies of reports

 

 

 

 

 

 

 

 

 

14

Leakage report of reimbursable expenses by tenant

 

 

 

 

 

 

 

 

 

15

Receivables status / Aging Report

 

 

 

 

 

 

 

 

 

 

 

16

Tenant Sales reports for last three years (absolutely required for tenants who
have kick-outs for sales or who paid percentage rent.)

 

 

 

 

 

 

 

 

 

17

Tenant financial statements (non-anchor tenants)

 

 

 

 

 

 

 

 

 

18

Lease Expirations

 

 

 

 

 

a

Next three years

 

 

 

 

 

b

Status of expirations, with kick-outs, with respect to renewal possibilities

 

 

 

 

 

 

 

 

 

19

Description and breakdown of Promotional Income and Marketing Fund

 

 

 

 

 

 

 

 

 

20

Leasing Plan

 

 

 

 

 

 

 

 

 

 

B

EXPENSE INFORMATION

 

 

 

 

1

Utility Bills - 12 months of consecutive bills

 

 

 

a

Water

 

 

 















 

 

b

Gas

 

 

 

 

 

c

Electric

 

 

 

 

 

d

Telephone and dedicated lines (alarms)

 

 

 

 

 

 

 

 

 

2

Service Agreements - Copies of all service agreements , contracts or leases that
encumber the property

 

 

 

a

Fire / Sprinkler / Burglar Alarms

 

 

 

b

Antenna Cable / Satellite Dish

 

 

 

c

Cleaning

 

 

 

 

 

d

Exterminating

 

 

 

 

 

e

Landscaping

 

 

 

 

 

f

Scavenger

 

 

 

 

 

g

Security Service

 

 

 

 

 

h

Snow Removal

 

 

 

 

 

i

Towing

 

 

 

 

 

j

Union Contracts

 

 

 

 

 

k

Elevator

 

 

 

 

 

l

Uniform Rental

 

 

 

 

 

m

Water Softeners

 

 

 

 

 

n

Leasing

 

 

 

 

 

o

Management Agreement

 

 

 

 

 

p

Advertising

 

 

 

 

 

q

Tax reduction legal fees

 

 

 

 

 

r

Any other service contracts or leases not cancelable in 90 days

 

 

 

 

 

 

 

 

 

3

Copies of one month's invoices for recurring contractual operating expenses
(contractual, landscaping, sweeping, etc.)

 

 

 

 

 

 

 

 

 

4

Copies of invoices for various significant expense items (repairs, maintenance,
contractual)

 

 

 

 

 

 

 

 

 

5

Detail of legal fees and any legal matters related to the property and/or
tenants

 

 

 

 

 

 

 

 

 

6

Capital Improvements

 

 

 

 

 

a

Capital improvements over the last 36 months

 

 

 

b

Five-year capital expenditure forecast

 

 

 

c

Assignable warranties (other than roof)

 

 

 

 

 

 

 

 

C

ENVIRONMENTAL REPORTS

 

 

 

 

1

Existing Phase I (and Phase II, if applicable)

 

 

2

New Phase I

 

 

 

 

 

 

 

 

 

 

D

STAFFING

 

 

 

 

1

Itemized by position and salary

 

 

 

 

 

 

 

 

 

 

E

SITE INSPECTIONS

 

 

 

 

1

Inspection Report

 

 

 















 

2

Photos

 

 

 

 

 

 

 

 

 

 

F

MISCELLANEOUS

 

 

 

 

1

Code Violations

 

 

 

 

 

a

Current and outstanding

 

 

 

 

 

b

Last 24 months with compliance

 

 

 

 

 

c

Contact municipalities as to other problems

 

 

 

 

 

 

 

 

 

2

Copies of all warranties

 

 

 

 

 

a

Roof

 

 

 

 

 

b

Construction

 

 

 

 

 

 

 

 

 

 

 

3

Current Tenant Contact List

 

 

 

 

 

 

 

 

 

 

 

4

Certificates of Insurance for each tenant

 

 

 

 

 

 

 

 

 

5

Appraisal

 

 

 

 

 

a

Existing Third Party Appraisal

 

 

 

b

New Appraisal

 

 

 

 

 

 

 

 

 

 

 

6

Copy of Management Agreement

 

 

 

 

 

 

 

 

 

 

 

7

Marketing / Leasing Brochures

 

 

 

 

 

 

 

 

 

 

 

8

Survey

 

 

 

 

 

 

 

 

 

 

 

9

Site Plan

 

 

 

 

 

 

 

 

 

 

 

10

Building Photographs and aerials

 

 

 

 

 

 

 

 

 

 

 

11

Certificates of Occupancy

 

 

 

 

 

 

 

 

 

 

 

12

Zoning Letter

 

 

 

 

 

 

 

 

 

 

 

13

Building Plans and Specifications

 

 

 

 

 

 

 

 

 

 

 

14

Estoppels (Tenants, Guarantors, REAs, OEAs, Association's, if any)

 

 

 

 

 

 

 

 

 

15

Engineering (Property Condition) Report

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Base Rent / Physical Occupancy
Previous Five Years

 

 

 

Year Ending December 31

Occupancy Rate
as of December 31

 

Effective Annual Rental Rate
as of December 31

 

2009

 

 

 

 

2008

 

 

 

 
















2007

 

 

 

 

2206

 

 

 

 

2005

 

 

 

 














EXHIBIT “N”

INTENTIONAL DELETED




















EXHIBIT “O”




TENANT/GUARANTOR ESTOPPEL FORM







To:




Inland Real Estate Acquisitions, Inc., its lenders successors and assigns

[name of purchaser], its lenders, successors and assigns

[name of lender], its successors and assigns

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Sharon Anderson-Cox







Re:

Lease Agreement dated __________and amended ___________________ (the “Lease”),
between _______________________, as “Landlord”, and _________________, as
“Tenant”, guaranteed by ___________________ (“Guarantor”) for leased premises
known as Suite ___, Lake City Commons Shopping Center, Lake City, Florida (the
“Premises”).




1.

Tenant hereby certifies to the parties listed above that the following
representations with respect to the Lease are accurate and complete as of the
date hereof:




a.  Dates of all amendments, letter

agreements, modifications and waivers

related to the Lease:




b.  Commencement Date:




c.  Expiration Date:




d.  Current Annual Base Rent/Next Adjustment Date:




e.  Fixed or CPI Rent Increases:




f.  Square Footage of Premises:




g.  Security Deposit Paid to Landlord:




h.  Renewal Options:   _______ Additional Terms for ____ years at $__________
per year




i.  Termination Options: Termination Date ______________; Fees Payable
_________________




2.

Tenant further certifies to that:




a.

the Lease is presently in full force and effect and represents the entire
agreement between Tenant and Landlord with respect to the Premises;

b.

the Lease has not been assigned and the Premises have not been sublet by Tenant;

c.

Tenant has accepted and is occupying the Premises, all construction required by
the Lease has been completed and any payments, credits or abatements required to
be given by Landlord to Tenant have been given;

d.

Tenant is open for business or is operating its business at the Premises;

e.

no installment of rent or other charges under the Lease other than current
monthly rent has been paid more than 30 days in advance and Tenant is not in
arrears on any rental payment or other charges;

f.

Landlord has no obligation to segregate the security deposit or to pay interest
thereon;











g.

Landlord is not in default under the Lease and no event has occurred which, with
the giving  of notice or passage of time, or both, could result in a default by
Landlord;

h.

Tenant has no existing defenses, offsets, liens, claims or credits against the
payment obligations under the Lease;

i.

Tenant has not been granted any options or rights to terminate the Lease earlier
than the Expiration Date (except as stated in paragraph 1(i));

j.

Tenant has not been granted any options or rights of first refusal to purchase
the Premises;

 k.

Tenant has not received notice of violation of any federal, state, county or
municipal laws, regulations, ordinances, orders or directives relating to the
use or condition of the Premises;

 l.

no hazardous wastes or toxic substances, as defined by all applicable federal,
state or local statutes, rules or regulations have been disposed, stored or
treated on or about the Premises by Tenant;

 m.

Tenant has not received any notice of a prior sale, transfer, assignment, pledge
or other hypothecation of the Premises or the Lease or of the rents provided for
therein;

 n.

Tenant has not filed, and is not currently the subject of any filing, voluntary
or involuntary, for bankruptcy or reorganization under any applicable bankruptcy
or creditors rights laws;   

 o.

The Lease does not give the Tenant any operating exclusives for the Premises
except for _______________; and

p.

Rent has been paid through ______ __, 2010.




3.

This certification is made with the knowledge that the parties named above are
about to acquire title to the Premises or provide financing which shall be
secured by a deed of trust (or mortgage), security agreement and assignment of
rents, leases and contracts upon the Premises.  Tenant acknowledges that the
Landlord’s interest in the Lease (as landlord) will be assigned to a lender as
security for the loan.  All rent payments under the Lease shall continue to be
paid to Landlord in accordance with the terms of the Lease until Tenant is
notified otherwise in writing by the purchaser, or its successors and assigns.
 In the event that a lender succeeds to landlord’s interest under the Lease,
Tenant agrees to attorn to the lender at lender’s request, so long as the lender
agrees that unless Tenant is in default under the Lease, the Lease will remain
in full force and effect.  Tenant further acknowledges and agrees that the
parties named above, and their respective successors and assigns shall have the
right to rely on the information contained in this Certificate.  The undersigned
is authorized to execute this Tenant Estoppel Certificate on behalf of Tenant.




[TENANT]

By:                                                    

Its:                                                     

 

Date:                                 , 2010














GUARANTOR ESTOPPEL CERTIFICATE







Date:                                    , 2010







To:

Inland Real Estate Acquisitions, Inc., its lenders successors and assigns

[name of purchaser], its lenders, successors and assigns

[name of lender], its successors and assigns

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Sharon Anderson-Cox







Re:

Guaranty Agreement dated __________ (the “Guaranty of Lease”) pertaining to that
certain lease between _______________________, as “Landlord”, and
_________________, as “Tenant”, for leased premises known as Suite ___, Lake
City Commons Shopping Center, Lake City, Florida (the “Premises”).




1.

Guarantor certifies to the parties named above that: (a) the Guaranty of Lease
has been properly executed by Guarantor and is presently in full force and
effect without amendment or modification except as noted above; (b) Guarantor
has no existing defenses, offsets, liens, claims or credits against the
obligations under the Guaranty of Lease.




2.

This certification is made with the knowledge that the parties named above are
about to acquire title to the Premises or provide financing for the Premises
which shall be secured by a deed of trust (or mortgage), security agreement and
assignment of rents, leases and contracts upon the Premises.  Guarantor further
acknowledges and agrees that the parties named above and their respective
successors and assigns shall have the right to rely on the information contained
in this Certificate.




3.

The undersigned is authorized to execute this Guarantor Estoppel Certificate on
behalf of Guarantor.




[GUARANTOR]




By:                                              



































EXHIBIT “P”




REQUIRED ENDORSEMENTS







Florida Form 9.2;

Florida Survey (same lands);

Contiguity; and

Fairway Endorsement














EXHIBIT “Q”




SURVEY REQUIREMENTS







1.

General – The Survey must comply in all respects with the Minimum Standard
Detail Requirements for ALTA/ASCM Land Title Surveys promulgated by the American
Land Title Association and National Society of Professional Surveyors in 2005,
and include the following Table A items: 1-5, 6, 7(a), 7(b)(1), 7(b)(2), 7(c),
8-10, 11(a), 13-14 and 16-18.




2.

Survey Certification – The Survey must be certified to: Inland Real Estate
Acquisitions, Inc., Inland Diversified Lake City Commons, L.L.C., Chicago Title
Insurance Company and also to any lender identified by Purchaser and
communicated to Surveyor. Surveyor may use the form of certification promulgated
by ALTA/NSPS in 2005.  




3.

Legal Description




a.

If the record legal description does not match the measured legal description,
surveyor should prepare and add an “as measured” metes and bounds legal
description to the Survey so that the legal description can be traced.  

b.

Surveyor should add a statement to the Survey that the record legal description
and the measured legal description legally describe the same property

c.

Surveyor must add a statement to the Survey that the survey depicts the same
property as shown in Title Commitment No. _____________ with an effective date
of __________________.




4.

Schedule B Exceptions - Surveyor should list all Schedule B Exceptions on the
face of the Survey.  After each exception, Surveyor should state whether each
exception affects the Property.  Surveyor should also state whether or not the
exception is plotted.  If plottable, Surveyor must plot.  The numbering should
be updated to correlate to the numbering from the Title Commitment.  Surveyor
should also update the numbering of each exception depicted on the Survey
drawing.  If not plotted, Surveyor should state the reason why such item is not
plotted (i.e. blanket in nature, illegible document, document not provided,
etc.).




5.

Reciprocal Easement Agreements and Operation and Easement Agreements – Once
Title Company insures the appurtenant easement estates created by these
documents, Surveyor must then add each insured easement parcel to the Survey
legal description so that it matches the Title Commitment word for word.
 Surveyor must indicate and label the insured easement parcel on the Survey
drawing.   If the limits of the insured easement estate cannot be shown on the
Survey drawing, we will accept an easement exhibit.




6.

Zoning Requirements - Surveyor must add a Zoning Information section to the
Survey showing the zone designation, setback, height, parking and floor area
restrictions disclosed by the zoning or building codes.  Surveyor must plot all
setback lines.  




7.

Parking Spaces - Surveyor must show the total number of parking spaces, broken
down by regular and handicap spaces.  











8.

Statement of Encroachments - Surveyor should add a separate statement of
encroachments to the Survey listing all encroachments including, but not limited
to, encroachments of buildings or other improvements onto easement areas or over
setback lines and encroachments of buildings or other improvements over the
Property line.  If there are encroachments over property lines, Surveyor should
state whether the encroachment is our improvement onto the adjoiner’s property
or whether it is adjoiner’s improvement onto our Property.  Surveyor should also
note the dimensions of such encroachments.  If there are none, Surveyor should
so state.  Surveyor should clearly identify all encroachments on the Survey
drawing.




9.

Flood Zones – Surveyor must list the applicable flood zone designation for the
Property.  If any portion of the Property is within a flood hazard zone,
Surveyor must provide building elevation certificates.

















EXHIBIT “R”




AUDIT REPRESENTATION LETTER
















___________________, 20__




KPMG LLP

303 E. Wacker Drive

Chicago, IL  60601




Ladies and Gentlemen:




We are providing this letter in connection with your audit of the Historical
Summary of Gross Income an Direct Operating Expenses (“Historical Summary”) of
Merrimack Village Shopping Center, Merrimack, New Hampshire (the “Property”) for
the year ended December 31, 2009 for the purpose of expressing an opinion as to
whether the Historical Summary presents fairly, in all material respects, the
gross income and direct operating expenses in conformity with the CASH or
ACCRUAL (choose one) method of accounting.




Certain representations in this letter are described as being limited to matters
that are material.  Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in the light
of surrounding circumstances, makes it probable that the judgment of a
reasonable person relying on the information would be changed or influenced by
the omission or misstatement.




We confirm, to the best of our knowledge and belief, the following
representations made to you during your audit:




1.

We have made available to you all financial records and related data.




2.

There are no:




a.

Violations or possible violations of laws or regulations, whose effects should
be considered for disclosure in the Historical Summary or as a basis for
recording a loss contingency.

b.

Unasserted claims or assessments that our lawyers have advised us are probable
of assertion and must be disclosed in accordance with FASB Accounting Standards
Codification (ASC) 450, Contingencies.

c.

Other liabilities or gain or loss contingencies that are required to be accrued
or disclosed by FASB ASC 450, Contingencies.

d.

Material transactions that have not been properly recorded in the accounting
records underlying the Historical Summary.

e.

Events that have occurred subsequent to the Historical Summary date and through
the date of this letter that would require adjustment to or disclosure in the
Historical Summary.














3.

We acknowledge our responsibility for the design and implementation of programs
and controls to prevent, deter and detect fraud.  We understand that the term
“fraud” includes misstatements arising from fraudulent financial reporting and
misstatements arising from misappropriation of assets.




4.

We have no knowledge of any fraud or suspected fraud affecting the entity
involving:




a.

Management,

b.

Employees who have significant roles in internal control over financial
reporting, or

c.

Others where the fraud could have a material effect on the Historical Summary.




5.

We have no knowledge of any allegations of fraud or suspected fraud affecting
the entity received in communications from employees, former employees, or
others.




6.

We have no knowledge of any officer or director of the Property, or any other
person acting under the direction thereof, having taken any action to
fraudulently influence, coerce, manipulate or mislead you during your audit.  




7.

The Property has complied with all aspects of contractual agreements that would
have a material effect on the Historical Summary in the event of noncompliance.




8.

All income from operating leases is included as gross income in the Historical
Summary.  No other forms of revenue are included in the Historical Summary.




Further, we confirm that we are responsible for the fair presentation in the
Historical Summary, results of Gross Income and Direct Operating Expenses for
the year ended December 31, 2009 in conformity with the CASH or ACCRUAL (choose
one) method of accounting.




Very truly yours,




_______________________________

(insert seller name)




By:

Name:

Its:

 (should be person who signed the contract)




By:

Name:

Its:

 (should be primary accounting decision maker)














FIRST AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE

THIS FIRST AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE (this "Amendment") is
made as of the 14th day of May, 2010 (the "Effective Date"), between LAKE CITY
COMMONS RETAIL, LLC, a Georgia limited liability company ("Seller"), and INLAND
REAL ESTATE ACQUISITIONS, INC., an Illinois corporation ("Purchaser").  

RECITALS

A.

On April 29, 2010, Purchaser and Seller entered into an agreement (the "Original
Agreement") pursuant to which Seller agreed to sell and Purchaser agreed to
acquire the real property, improvements and related assets defined in the
Original Agreement as the "Property".

B.

The parties wish to amend the Original Agreement as more fully set forth below.
The Original Agreement and this Amendment shall together constitute the
"Agreement"). All capitalized terms not defined in this Amendment shall have the
meanings ascribed to them in the Original Agreement.

1.

The second sentence of Paragraph 28 of the Agreement is deleted, and replaced in
its entirety with the following: "The parties agree that during the period
commencing on the Effective Date and ending on May 18, 2010, the parties will
use good faith diligent efforts to enter into an amendment to this Agreement, or
a separate agreement with respect to Seller's development and leasing of the
Retained Parcel and the sale by Seller and acquisition by Purchaser of the
Retained Parcel, once development and leasing are complete.”

2.

Except as modified by this Amendment, the remaining terms and conditions of the
Agreement shall remain in full force and effect.




[SIGNATURES TO FOLLOW ON NEXT PAGE]





127241.1 doc




IN WITNESS WHEREOF the Seller and Purchaser have executed this Agreement, each
as of the date indicated below as the date of its execution.

PURCHASER:




INLAND REAL ESTATE ACQUISITIONS, INC.,

an Illinois corporation




By: /s/ Mark Cosenza

Mark Cosenza, Vice President




Date of Execution:  May 14, 2010







[SIGNATURES CONTINUE ON NEXT PAGE]





1




SELLER:




LAKE CITY COMMONS RETAIL, LLC,

a Georgia limited liability company




By:

South Harbor Capital, LLC,

its Managing Member




By: /s/ William P. Sullivan

Name: William P. Sullivan

Title: Sole Manager




Date of Execution:  May, 2010




















2




SECOND AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE

THIS SECOND AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE (this "Amendment") is
made as of the 18th day of May, 2010 (the "Effective Date"), between LAKE CITY
COMMONS RETAIL, LLC, a Georgia limited liability company ("Seller"), and INLAND
REAL ESTATE ACQUISITIONS, INC., an Illinois corporation ("Purchaser").  

RECITALS

A.

On April 29, 2010, Purchaser and Seller entered into an agreement (the “Original
Agreement”) pursuant to which Seller agreed to sell and Purchaser agreed to
acquire the real property, improvements and related assets defined in the
Original Agreement as the “Property”. The parties amended the Agreement on May
14, 2010.

B.

The parties wish to amend the Original Agreement as more fully set forth below.
The Original Agreement, all prior amendments and this Amendment shall together
constitute the “Agreement”). All capitalized terms not defined in this Amendment
shall have the meanings ascribed to them in the Original Agreement.

1.

The second sentence of Paragraph 28 of the Agreement is deleted, and replaced in
its entirety with the following: “The parties agree that during the period
commencing on the Effective Date and ending on May 20, 2010, the parties will
use  good faith diligent efforts to enter into an amendment to this Agreement,
or a separate agreement with respect to Seller’s development and leasing of the
Retained Parcel and the sale by Seller and acquisition by Purchaser of the
Retained Parcel, once development and leasing are complete.”

2.

Except as modified by this Amendment, the remaining terms and conditions of the
Agreement shall remain in full force and effect.




[SIGNATURES TO FOLLOW ON NEXT PAGE]





127241.1 doc




IN WITNESS WHEREOF the Seller and Purchaser have executed this Agreement, each
as of the date indicated below as the date of its execution.

PURCHASER:




INLAND REAL ESTATE ACQUISITIONS, INC.,

an Illinois corporation




By: /s/ Mark Cosenza

Mark Cosenza, Vice President




Date of Execution:  May 18, 2010







[SIGNATURES CONTINUE ON NEXT PAGE]











SELLER:




LAKE CITY COMMONS RETAIL, LLC,

a Georgia limited liability company




By:

South Harbor Capital, LLC,

its Managing Member




By: /s/ William P. Sullivan

Name: William P. Sullivan

Title: Sole Manager




Date of Execution:  May 18, 2010

















THIRD AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE

THIS THIRD AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE (this "Amendment") is
made as of the 20th day of May, 2010 (the "Effective Date"), between LAKE CITY
COMMONS RETAIL, LLC, a Georgia limited liability company ("Seller"), and INLAND
REAL ESTATE ACQUISITIONS, INC., an Illinois corporation ("Purchaser").  

RECITALS

C.

On April 29, 2010, Purchaser and Seller entered into an agreement (the “Original
Agreement”) pursuant to which Seller agreed to sell and Purchaser agreed to
acquire the real property, improvements and related assets defined in the
Original Agreement as the “Property”. The parties amended the Agreement pursuant
to that certain First Amendment to Agreement for Sale and Purchase dated on or
around May 14, 2010 and pursuant to that certain Second Amendment to Agreement
for Sale and Purchase dated on or around May 18, 2010. The Original Agreement,
all prior amendments and this Amendment shall together constitute the
“Agreement”).

D.

The parties wish to amend the Original Agreement as more fully set forth below.
All capitalized terms not defined in this Amendment shall have the meanings
ascribed to them in the Original Agreement.

1.

Paragraph 28 of the Agreement is deleted, and replaced in its entirety with the
following:

If Seller decides to sell the Retained Parcel, then Seller shall give notice to
Purchaser of such decision, and the parties will negotiate in good faith for a
period of thirty (30) days following Purchaser's receipt of such notice to agree
upon terms upon which Seller is willing to sell, and Purchaser is willing to
purchase, the Retained Parcel (“Right of First Negotiation”).  If after using
good faith efforts the parties have not agreed upon such terms and entered into
a binding contract for sale and purchase of the Retained Parcel within such
thirty (30) day period, then in such case Purchaser shall have no further right
to purchase the Retained Parcel, and Seller shall be entitled to sell same
without further claim or demand by Purchaser on any terms determined by Seller
to be acceptable (and whether or not more favorable to the buyer than terms
discussed during the negotiation period by Seller and Purchaser).
 Notwithstanding the foregoing, in the event this Agreement is terminated and
Purchaser does not acquire the Property, then the Right of First Negotiation
shall terminate and neither party shall have any further rights or obligations
under this Section 28 of this Agreement.

2.

Except as modified by this Amendment, the remaining terms and conditions of the
Agreement shall remain in full force and effect.




[SIGNATURES TO FOLLOW ON NEXT PAGE]





127386.2




IN WITNESS WHEREOF the Seller and Purchaser have executed this Agreement, each
as of the date indicated below as the date of its execution.

PURCHASER:




INLAND REAL ESTATE ACQUISITIONS, INC.,

an Illinois corporation




By: /s/ Mark Cosenza

Mark Cosenza, Vice President




Date of Execution:  May 21, 2010







[SIGNATURES CONTINUE ON NEXT PAGE]











SELLER:




LAKE CITY COMMONS RETAIL, LLC,

a Georgia limited liability company




By:

South Harbor Capital, LLC,

its Managing Member




By: /s/ William P. Sullivan

Name: William P. Sullivan

Title: Sole Manager




Date of Execution:  May 21, 2010

















FOURTH AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE

THIS FOURTH AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE (this "Amendment") is
made as of the 11th day of June, 2010 (the "Effective Date"), between LAKE CITY
COMMONS RETAIL, LLC, a Georgia limited liability company ("Seller"), and INLAND
REAL ESTATE ACQUISITIONS, INC., an Illinois corporation ("Purchaser").  

RECITALS

A.

On April 29, 2010, Purchaser and Seller entered into an agreement (the "Original
Agreement") pursuant to which Seller agreed to sell and Purchaser agreed to
acquire the real property, improvements and related assets defined in the
Original Agreement as the "Property". The parties amended the Agreement pursuant
to that certain First Amendment to Agreement for Sale and Purchase dated on or
around May 14, 2010 and pursuant to that certain Second Amendment to Agreement
for Sale and Purchase dated on or around May 18, 2010 and pursuant to that
certain Third Amendment to Agreement for Sale and Purchase dated on or around
May 20, 2010. The Original Agreement, all prior amendments and this Amendment
shall together constitute the "Agreement").

B.

The parties wish to amend the Original Agreement as more fully set forth below.
All capitalized terms not defined in this Amendment shall have the meanings
ascribed to them in the Original Agreement.

1.

Paragraph 4 of the Agreement is hereby amended to indicate that the "Termination
Date" shall be 6:00 P.M. Eastern Time on June 18, 2010:

2.

The parties agree that emailed executed copies of this Amendment shall be given
the effect of and may be treated as original versions.

3.

Except as modified by this Amendment, the remaining terms and conditions of the
Agreement shall remain in full force and effect




[SIGNATURES TO FOLLOW ON NEXT PAGE]





127386.2




IN WITNESS WHEREOF the Seller and Purchaser have executed this Agreement, each
as of the date indicated below as the date of its execution.

PURCHASER:




INLAND REAL ESTATE ACQUISITIONS, INC.,

an Illinois corporation




By: /s/ Mark Cosenza

Mark Cosenza, Vice President




Date of Execution:  June 11, 2010







[SIGNATURES CONTINUE ON NEXT PAGE]





1




SELLER:




LAKE CITY COMMONS RETAIL, LLC,

a Georgia limited liability company




By:

South Harbor Capital, LLC,

its Managing Member




By: /s/ William P. Sullivan

Name: William P. Sullivan

Title: Sole Manager




Date of Execution:  June 11, 2010








2




FIFTH AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE

THIS FIFTH AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE (this "Amendment") is
made as of the 18th day of June, 2010 (the "Effective Date"), between LAKE CITY
COMMONS RETAIL, LLC, a Georgia limited liability company ("Seller"), and INLAND
REAL ESTATE ACQUISITIONS, INC., an Illinois corporation ("Purchaser").  

RECITALS

A.

On April 29, 2010, Purchaser and Seller entered into an agreement (the “Original
Agreement”) pursuant to which Seller agreed to sell and Purchaser agreed to
acquire the real property, improvements and related assets defined in the
Original Agreement as the “Property”. The parties amended the Agreement pursuant
to that certain First Amendment to Agreement for Sale and Purchase dated on or
around May 14, 2010 and pursuant to that certain Second Amendment to Agreement
for Sale and Purchase dated on or around May 18, 2010 and pursuant to that
certain Third Amendment to Agreement for Sale and Purchase dated on or around
May 20, 2010 and pursuant to that certain Fourth Amendment to Agreement for Sale
and Purchase dated on or around June 11, 2010. The Original Agreement, all prior
amendments and this Amendment shall together constitute the “Agreement”).

B.

The parties wish to amend the Original Agreement as more fully set forth below.
All capitalized terms not defined in this Amendment shall have the meanings
ascribed to them in the Original Agreement.

1.

Paragraph 4 of the Agreement is hereby amended to indicate that the “Termination
Date” shall be 6:00 P.M. Eastern Time on June 25, 2010:

2.

The parties agree that emailed executed copies of this Amendment shall be given
the effect of and may be treated as original versions.  

3.

Except as modified by this Amendment, the remaining terms and conditions of the
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF the Seller and Purchaser have executed this Agreement, each
as of the date indicated below as the date of its execution.

PURCHASER:

SELLER:

INLAND REAL ESTATE ACQUISITIONS, INC.,

LAKE CITY COMMONS RETAIL, LLC,

an Illinois corporation

a Georgia limited liability company




By:

South Harbor Capital, LLC,

its Managing Member







By:_/s/ Mark Cosenza

By: /s/ William P. Sullivan

Mark Cosenza

Name: William P. Sullivan

Vice President

Title: Sole Manager

Date of Execution:  June 18, 2010

Date of Execution:  June 18, 2010




















SIXTH AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE

THIS SIXTH AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE (this "Amendment") is
made as of the 25th day of June, 2010 (the "Effective Date"), between LAKE CITY
COMMONS RETAIL, LLC, a Georgia limited liability company ("Seller"), and INLAND
REAL ESTATE ACQUISITIONS, INC., an Illinois corporation ("Purchaser").  

RECITALS

A.

On April 29, 2010, Purchaser and Seller entered into an agreement (the “Original
Agreement”) pursuant to which Seller agreed to sell and Purchaser agreed to
acquire the real property, improvements and related assets defined in the
Original Agreement as the “Property”. The parties amended the Agreement pursuant
to that certain First Amendment to Agreement for Sale and Purchase dated on or
around May 14, 2010 and pursuant to that certain Second Amendment to Agreement
for Sale and Purchase dated on or around May 18, 2010 and pursuant to that
certain Third Amendment to Agreement for Sale and Purchase dated on or around
May 20, 2010 and pursuant to that certain Fourth Amendment to Agreement for Sale
and Purchase dated on or around June 11, 2010 and pursuant to that certain Fifth
Amendment to Agreement for Sale and Purchase dated on or around June 18, 2010.
The Original Agreement, all prior amendments and this Amendment shall together
constitute the “Agreement”).

B.

The parties wish to amend the Original Agreement as more fully set forth below.
All capitalized terms not defined in this Amendment shall have the meanings
ascribed to them in the Original Agreement.

1.

Paragraph 4 of the Agreement is hereby amended to indicate that the “Termination
Date” shall be 6:00 P.M. Eastern Time on June 29, 2010.

2.

The parties agree that emailed executed copies of this Amendment shall be given
the effect of and may be treated as original versions.  

3.

Except as modified by this Amendment, the remaining terms and conditions of the
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF the Seller and Purchaser have executed this Agreement, each
as of the date indicated below as the date of its execution.

PURCHASER:

SELLER:

INLAND REAL ESTATE ACQUISITIONS, INC.,

LAKE CITY COMMONS RETAIL, LLC,

an Illinois corporation

a Georgia limited liability company




By:

South Harbor Capital, LLC,

its Managing Member




By:_/s/ Mark Cosenza

By: /s/ William P. Sullivan

Mark Cosenza

Name: William P. Sullivan

Vice President

Title: Sole Manager

Date of Execution:  June 25, 2010

Date of Execution:  June 25, 2010











SEVENTH AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE

THIS SEVENTH AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE (this "Amendment") is
made as of the 29th day of June, 2010 (the "Effective Date"), between LAKE CITY
COMMONS RETAIL, LLC, a Georgia limited liability company ("Seller"), and INLAND
REAL ESTATE ACQUISITIONS, INC., an Illinois corporation ("Purchaser").  

RECITALS

A.

On April 29, 2010, Purchaser and Seller entered into an agreement (the “Original
Agreement”) pursuant to which Seller agreed to sell and Purchaser agreed to
acquire the real property, improvements and related assets defined in the
Original Agreement as the “Property”. The parties amended the Agreement pursuant
to that certain First Amendment to Agreement for Sale and Purchase dated on or
around May 14, 2010 and pursuant to that certain Second Amendment to Agreement
for Sale and Purchase dated on or around May 18, 2010 and pursuant to that
certain Third Amendment to Agreement for Sale and Purchase dated on or around
May 20, 2010 and pursuant to that certain Fourth Amendment to Agreement for Sale
and Purchase dated on or around June 11, 2010 and pursuant to that certain Fifth
Amendment to Agreement for Sale and Purchase dated on or around June 18, 2010
and pursuant to that certain Sixth Amendment to Agreement for Sale and Purchase
dated on or around June 25, 2010. The Original Agreement, all prior amendments
and this Amendment shall together constitute the “Agreement”).

B.

The parties wish to amend the Original Agreement as more fully set forth below.
All capitalized terms not defined in this Amendment shall have the meanings
ascribed to them in the Original Agreement.

1.

Paragraph 4 of the Agreement is hereby amended to indicate that the “Termination
Date” shall be 6:00 P.M. Eastern Time on July 1, 2010.

2.

Paragraph 11 of the Agreement is hereby amended to indicate that the Closing
Date shall be July 20, 2010. Notwithstanding the foregoing, Purchaser shall have
the option to designate an earlier Closing Date upon two days written prior
notice to Seller.

3.

The parties agree that emailed executed copies of this Amendment shall be given
the effect of and may be treated as original versions.  

4.

Except as modified by this Amendment, the remaining terms and conditions of the
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF the Seller and Purchaser have executed this Agreement, each
as of the date indicated below as the date of its execution.

PURCHASER:

SELLER:

INLAND REAL ESTATE ACQUISITIONS, INC.,

LAKE CITY COMMONS RETAIL, LLC,

an Illinois corporation

a Georgia limited liability company

By:

South Harbor Capital, LLC,

its Managing Member




By:_/s/ Mark Cosenza

By: /s/ William P. Sullivan

Mark Cosenza

Name: William P. Sullivan

Vice President

Title: Sole Manager

Date of Execution:  June 29, 2010

Date of Execution:  June 29, 2010











EIGHTH AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE

THIS EIGHTH AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE (this "Amendment") is
made as of the 1st of July, 2010 (the "Effective Date"), between LAKE CITY
COMMONS RETAIL, LLC, a Georgia limited liability company ("Seller"), and INLAND
REAL ESTATE ACQUISITIONS, INC., an Illinois corporation ("Purchaser").  

RECITALS

A.

On April 29, 2010, Purchaser and Seller entered into an agreement (the “Original
Agreement”) pursuant to which Seller agreed to sell and Purchaser agreed to
acquire the real property, improvements and related assets defined in the
Original Agreement as the “Property”. The parties amended the Agreement pursuant
to that certain First Amendment to Agreement for Sale and Purchase dated on or
around May 14, 2010 and pursuant to that certain Second Amendment to Agreement
for Sale and Purchase dated on or around May 18, 2010 and pursuant to that
certain Third Amendment to Agreement for Sale and Purchase dated on or around
May 20, 2010 and pursuant to that certain Fourth Amendment to Agreement for Sale
and Purchase dated on or around June 11, 2010 and pursuant to that certain Fifth
Amendment to Agreement for Sale and Purchase dated on or around June 18, 2010
and pursuant to that certain Sixth Amendment to Agreement for Sale and Purchase
dated on or around June 25, 2010 and pursuant to that certain Seventh Amendment
to Agreement for Sale and Purchase dated on or around June 29, 2010. The
Original Agreement, all prior amendments and this Amendment shall together
constitute the “Agreement”).

B.

The parties wish to amend the Original Agreement as more fully set forth below.
All capitalized terms not defined in this Amendment shall have the meanings
ascribed to them in the Original Agreement.

1.

Paragraph 4 of the Agreement is hereby amended to indicate that the “Termination
Date” shall be 6:00 P.M. Eastern Time on July 2, 2010.

2.

The parties agree that emailed executed copies of this Amendment shall be given
the effect of and may be treated as original versions.  

3.

Except as modified by this Amendment, the remaining terms and conditions of the
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF the Seller and Purchaser have executed this Agreement, each
as of the date indicated below as the date of its execution.

PURCHASER:

SELLER:

INLAND REAL ESTATE ACQUISITIONS, INC.,

LAKE CITY COMMONS RETAIL, LLC,

an Illinois corporation

a Georgia limited liability company

By:

South Harbor Capital, LLC,

its Managing Member




By:_/s/ Mark Cosenza

By: /s/ William P. Sullivan

Mark Cosenza

Name: William P. Sullivan

Vice President

Title: Sole Manager

Date of Execution:  July 1, 2010

Date of Execution:  July 1, 2010







1156676_1






















